
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



STOCK PURCHASE AGREEMENT
among
REGAL ENTERTAINMENT GROUP,
("Buyer")
HUSH HOLDINGS U.S. INC.
("Seller")
and
HOYTS CINEMAS CORPORATION
("Company")
Dated as of February 3, 2003





TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

1.   DEFINITIONS   1     AAA   1     Accountants   1     Acquired Company(ies)  
1     Acquired Lease   1     Acquired Theatre(s)   1     Adjusted Closing
Balance Sheet   1     Affiliate   1     Affiliated Group   1     Agreement   1  
  Allocation   1     Audited Financial Statements   1     Applicable Contract  
1     Balance Sheet   1     Buyer   1     Buyer 401(k) Plan   1     Buyer
Closing Documents   2     Buyer Disclosure Schedule   2     Buyer Indemnified
Persons   2     Buyer Plan   2     Buyer Updated Information   2     Buyer's
Advisors   2     Buyer's Knowledge   2     Cash Consideration   2     CERCLIS  
2     Claims   2     Clean-up   2     Closing   2     Closing Adjustment   2    
Closing Average Stock Price   2     Closing Balance Sheet   2     Closing
Consideration   2     Closing Date   2     Common Control Entity   2     Company
  2     Company Guarantees   2     Company Headquarters   3     Computer
Programs   3     Confidentiality Agreement   3     Consent   3     Contemplated
Transactions   3          

    Contract   3     Control   3     Damages   3     Debt   3     Defined
Benefit Plan   4     Dispute   4     DOL   4     Economic Benefit   4    
Encumbrance   4     Environment   4     Environmental Claims   4    
Environmental Laws   4     Environmental Permits   4     Environmental Release  
4     ERISA   4     Escrow Agent   4     Escrow Agreement   4     Escrow Average
Stock Price   4     ESOP   5     Estimated Net Working Capital   5     Excluded
Lease   5     Excluded Operations   5     Excluded Subsidiaries   5     Excluded
Theatres   5     Facilities   5     Final Net Working Capital   5     Former
Facilities   5     GAAP   5     Governmental Authorization   5     Governmental
Body   5     Hazardous Materials   5     Hoyts Cinemas   6     Hoyts License
Agreement   6     HSR Act   6     Information Party   6     Intellectual
Property   6     Interim Balance Sheet   6     IRC   6     IRS   6     IT
Interim Agreement   6     Legal Requirement   6     Lessor Consents   6    
Liability(ies)   6     Licenses   6     Material Adverse Effect   7     Material
Contract(s)   7          

    Minimum Funding Plan   7     Multiemployer Plan   7     Net Working Capital
  7     New York Courts   7     Noncompetition Agreement   7     NPL   7    
Order   7     Ordinary Course of Business   7     Organizational Documents   7  
  Other Arrangement   7     Parcel   7     Parent   7     Parent Guarantee   7  
  PBGC   7     PCBs   7     Pension Plan   8     Permitted Encumbrances   8    
Person   8     Plan   8     Post-Closing Adjustment   8     Pre-Closing Straddle
Period   8     Post-Closing Tax Period   8     Pre-Closing Straddle Period   8  
  Pre-Closing Tax Period   8     Proceeding   8     Proprietary Rights Agreement
  9     Purchase Price   9     Qualified Plan   9     Recipient   9    
Recipient Party   9     Regal Indemnification Agreement   9     Regal Shares   9
    Regal Stock   9     Release   9     Representative   9     Required
Intellectual Property Consents   9     Restructuring   9     Restructuring
Releases   9     Rules   9     SEC   9     SEC Filings   9    
Section 338(h)(10) Election   9     Section 8023 Forms   9     Securities Act  
9     Securities Exchange Act   9     Seller   9          

    Seller 401(k) Plan   9     Seller Assumed Property and Contracts   9    
Seller Calculation   9     Seller Closing Documents   9     Seller Contingent
Obligation   9     Seller Disclosure Schedule   10     Seller Financial
Statements   10     Seller Guarantees   10     Seller Indemnified Persons   10  
  Seller Updated Information   10     Seller's Knowledge   10     Shares   10  
  Stock Consideration   10     Stock Escrow   10     Stockholders Agreement   10
    Straddle Period   10     Subsidiary(ies)   10     Tax(es)   10     Tax Audit
  10     Tax Items   10     Tax Return   10     Theatre Level Cash Flows   11  
  Third Party Claim   11     Transferred Account Balances   11     Transferred
Employees   11     Transfer Taxes   11     Transitional Services Agreement   11
    True-Up Amount   11     Unaudited Financial Statements   11     VEBA   11  
  WARN Act   11     Welfare Plan   11 2.   SALE AND TRANSFER OF SHARES; CLOSING
  11 2.1   Shares   11 2.2   Purchase Price   11 2.3   Closing   12 2.4  
Closing Deliveries   12 2.5   Net Working Capital Adjustment   14 2.6  
338(h)(10) Election   16 2.7   Transfer Taxes   16 2.8   Escrow   17 3.  
REPRESENTATIONS AND WARRANTIES OF SELLER   17 3.1   Organization and Good
Standing   17 3.2   Authority; No Conflict   17 3.3   Capitalization and Debt  
18 3.4   Financial Statements   19          

3.5   Books and Records   19 3.6   Title to Properties and Assets; Encumbrances
  20 3.7   Condition and Sufficiency of Assets   21 3.8   Intentionally Omitted.
  21 3.9   Inventory   21 3.10   No Undisclosed Liabilities   22 3.11   Taxes  
22 3.12   No Material Adverse Change   23 3.13   Employee Benefits   23 3.14  
Compliance with Legal Requirements; Governmental Authorizations   25 3.15  
Legal Proceedings; Orders   26 3.16   Absence of Certain Changes and Events   27
3.17   Contracts; No Defaults   28 3.18   Insurance   29 3.19   Environmental
Matters   29 3.20   Employees   31 3.21   Labor Relations; Compliance   31 3.22
  Intellectual Property   31 3.23   Transactions with Affiliates   33 3.24  
Brokers or Finders   33 3.25   Stock Consideration Investment   33 3.26  
Investigation by Seller; Buyer's Liability   34 4.   REPRESENTATIONS AND
WARRANTIES OF BUYER   34 4.1   Organization and Good Standing   34 4.2  
Authority; No Conflict   34 4.3   Certain Legal Proceedings; Orders   35 4.4  
Brokers or Finders   36 4.5   Capitalization   36 4.6   SEC Filings   36 4.7  
Shares Investment   36 4.8   Investigation by Buyer; Seller's Liability   37 4.9
  No Material Adverse Change   37 5.   COVENANTS OF THE COMPANY AND SELLER   37
5.1   Access and Investigation   37 5.2   Operation of the Businesses of the
Acquired Companies   37 5.3   Required Approvals   38 5.4   Third Party Consents
  39 5.6   No Negotiation   39 5.7   Reasonable Best Efforts   39 5.8  
Restructuring; Excluded Operations   39 5.10   Labor Issues   40 5.11   Tax
Sharing Agreements   40 5.12   Title Matters   40 5.13   Payment of Severance
Obligations   40 5.14   Treatment of Company Guarantees   40 5.15   Treatment of
401(k) Accounts   41          

5.16   Seller Updated Information   41 6.   COVENANTS OF BUYER   42 6.1  
Governmental Approvals   42 6.2   Regal Board of Directors Seat   42 6.3  
Reasonable Best Efforts   42 6.4   Treatment of Seller Guarantees   42 6.5  
Maintenance of Books and Records   43 6.6   New York Stock Exchange Listings  
43 6.7   Service Credit; Welfare Benefit Obligations   43 6.8   Third Party
Consents   43 6.9   Buyer Updated Information   44 6.10   Consent to Existing
Stockholders Agreement   44 7.   CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO
CLOSE   44 7.1   Accuracy of Representations   44 7.2   Seller's Performance  
44 7.3   Injunctions and Other Court Actions   44 7.4   Restructuring   44 7.5  
HSR Act   45 7.6   No Debt   45 7.7   Critical Theatre Level Software Support  
45 7.8   Economic Benefit   45 7.9   Additional Documents   45 8.   CONDITIONS
PRECEDENT TO SELLER'S OBLIGATION TO CLOSE   45 8.1   Accuracy of Representations
  45 8.2   Buyer's Performance   45 8.3   Additional Documents   46 8.4  
Injunctions and Other Court Actions   46 8.5   HSR Act   46 8.6   Restructuring
  46 9.   TERMINATION   46 9.1   Termination Events   46 9.2   Effect of
Termination   46 10.   INDEMNIFICATION; REMEDIES   46 10.1   Survival; Right to
Indemnification Not Affected by Knowledge   46 10.2   Indemnification and
Payment of Damages by Seller   47 10.3   Procedure for
Indemnification—Environmental Matters   48 10.4   Indemnification and Payment of
Damages by Buyer   49 10.5   Time Limitations   49 10.6   Limitations on
Indemnification Amounts—Seller   50 10.7   Limitations on Indemnification
Amount—Buyer   50 10.8   Procedure for Indemnification—Third Party Claims   51
10.9   Tax Claims   51 10.10   Procedure For Indemnification—Other Claims   56
10.11   No Duplication; Sole Remedy   56 10.12   No Consequential Damages   56
10.14   Reduction of Damages Attributable to an Actual Tax Benefit.   56        
 

11.   GENERAL PROVISIONS   57 11.1   Expenses   57 11.2   Public Announcements  
57 11.3   Confidentiality   57 11.4   Notices   57 11.5   Further Assurances  
58 11.6   Waiver   58 11.7   Entire Agreement and Modification   59 11.8  
Disclosure Schedules   59 11.9   Assignments, Successors, and No Third-Party
Rights   59 11.10   Severability   59 11.11   Section Headings, Construction  
59 11.12   Time of Essence   59 11.13   Governing Law   59 11.14   Counterparts
  60 11.15   Tax Assistance   60 11.16   Arbitration   60 11.17   Specific
Performance   61




STOCK PURCHASE AGREEMENT


        THIS STOCK PURCHASE AGREEMENT ("Agreement"), dated as of February 3,
2003, among Regal Entertainment Group, a Delaware corporation ("Buyer"), HUSH
Holdings U.S. Inc., a Delaware corporation ("Seller"), and Hoyts Cinemas
Corporation, a Delaware corporation (the "Company").


RECITAL


        Seller desires to sell, and Buyer desires to purchase, all of the issued
and outstanding shares (the "Shares") of capital stock of the Company for the
consideration and on the terms and conditions set forth in this Agreement.


AGREEMENT


        NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
parties hereto, intending to be legally bound hereby, agree as follows:

1.     DEFINITIONS.

        For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:

        "AAA"—the American Arbitration Association.

        "Accountants"—as defined in Section 2.5(d).

        "Acquired Company(ies)"—the Company and those Subsidiaries of the
Company set forth on Annex I to this Agreement, as such list may be varied
pursuant to Section 5.8 hereto to give effect to the Restructuring,
collectively.

        "Acquired Lease"—any lease, sublease, license, or other written
agreement (including any amendment, modification or supplement thereof) made or
entered into prior to the Closing under the terms of which the Company or any of
its Subsidiaries has any right to occupy or use any Acquired Theatre or any part
thereof or interest therein.

        "Acquired Theatre(s)"—the theatres listed on Annex I as being acquired
by Buyer.

        "Adjusted Closing Balance Sheet"—as defined in Section 2.5(b).

        "Affiliate"—with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        "Affiliated Group"—any affiliated group within the meaning of IRC
Section 1504(a) or any similar group defined under a similar provision of state,
local or foreign law.

        "Agreement"—as defined in the preamble to this Agreement.

        "Allocation"—as defined in Section 2.6(b).

        "Audited Financial Statements"—as defined in Section 3.4(a).

        "Applicable Contract"—any Contract (a) under which any Acquired Company
has acquired any rights, (b) under which any Acquired Company has become subject
to any obligation or liability, (c) by which any Acquired Company or any of the
assets owned or used by it is bound or (d) under which any Acquired Company is a
third party beneficiary.

        "Balance Sheet"—as defined in Section 3.4(a).

        "Buyer"—as defined in the first paragraph of this Agreement.

        "Buyer 401(k) Plan"—as defined in Section 5.15.

        "Buyer Closing Documents"—as defined in Section 4.2(a).

        "Buyer Disclosure Schedule"—the disclosure schedule delivered by Buyer
to Seller concurrently with the execution and delivery of this Agreement.

        "Buyer Indemnified Persons"—as defined in Section 10.2(a).

        "Buyer Plan"—as defined in Section 6.7.

        "Buyer Updated Information"—as defined in Section 6.9.

        "Buyer's Advisors"—as defined in Section 5.1.

        "Buyer's Knowledge"—the actual knowledge, after reasonable inquiry, of
the following officers of Buyer: Michael Campbell (Co-Chief Executive Officer),
Greg Dunn (Executive Vice President and Chief Operating Officer), Amy Miles
(Executive Vice President and Chief Financial Officer) and, solely where
"Buyer's Knowledge" is used in Section 4.3 of this Agreement, Peter Brandow
(Executive Vice President and General Counsel).

        "Cash Consideration"—as defined in Section 2.2(a).

        "CERCLIS"—as defined in Section 3.19(g).

        "Claims"—all demands, claims, actions or causes of action, assessments,
complaints, directives, citations, information requests issued by government
authority, legal proceedings, orders, notices of potential responsibility,
losses, damages (including, without limitation, diminution in value),
Liabilities, sanctions, costs and expenses, including, without limitation,
interest, penalties and attorneys' and experts' fees and disbursements.

        "Clean-up"—will mean any investigation, clean-up, removal action,
remedial action, restoration, repair, response action, corrective action,
monitoring, sampling and analysis, installation, reclamation, closure or
post-closure in connection with the Environmental Release of Hazardous
Materials.

        "Closing"—as defined in Section 2.3.

        "Closing Adjustment"—as defined in Section 2.5(a).

        "Closing Average Stock Price"—the numerical average of the closing price
of Regal Stock on the New York Stock Exchange for the fourteen (14) trading days
ending on the second trading day prior to the Closing Date (adjusted as
necessary to account for any stock dividend, subdivision, reclassification,
recapitalization, split, combination or exchange of Regal Stock during such
trading period).

        "Closing Balance Sheet"—a combined pro forma estimated balance sheet for
the Acquired Companies (after giving effect to the Restructuring), prepared in
accordance with GAAP, as of the Closing Date delivered by Seller to Buyer in
accordance with Section 2.5(a).

        "Closing Consideration"—as defined in Section 2.2(a).

        "Closing Date"—the date on which the Closing takes place.

        "Common Control Entity"—any trade or business under common control (as
such term is defined in Section 414(v) or 414(c) of the IRC) with Seller or any
of the Acquired Companies.

        "Company"—as defined in the first paragraph of this Agreement.

        "Company Guarantees"—collectively (i) the guarantees of any Excluded
Lease (including, if applicable, any equipment lease related thereto) by any
Acquired Company, and (ii) any remaining obligation (contingent or otherwise) of
an Acquired Company under an Excluded Lease following an assignment of that
Excluded Lease to any Person other than an Acquired Company (whether such
assignment occurred prior to or after the date of this Agreement, as part of the
Restructuring or otherwise).

        "Company Headquarters"—the Company's corporate headquarters located at
One Exeter Plaza, Boston, Massachusetts.

        "Computer Programs"—(i) any and all computer software programs and
software development tools, including all source and object code, (ii) databases
and compilations, including any and all data and collections of data, whether
machine readable or otherwise, (iii) all descriptions, flow-charts and other
work product used to design, plan, organize and develop any of the foregoing,
and (iv) all documentation, including user manuals and training materials,
relating to any of the foregoing.

        "Confidentiality Agreement"—as defined in Section 11.3.

        "Consent"—any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

        "Contemplated Transactions"—collectively, the transactions contemplated
by this Agreement, including:

        (a) the sale and delivery of the Shares by Seller to Buyer;

        (b) the execution, delivery, and performance by the respective parties
thereto of the Noncompetition Agreement, Release, Stockholders Agreement, Escrow
Agreement, Parent Guarantee, Regal Indemnification Agreement, IT Interim
Agreement, Transitional Services Agreement and Hoyts License Agreement;

        (c) the performance by Buyer and Seller of their respective covenants
and obligations under this Agreement;

        (d) the Restructuring;

        (e) Buyer's acquisition and ownership of the Shares and exercise of
control over the Acquired Companies on the Closing Date; and

        (f) Buyer's delivery of the Cash Consideration and issuance of the Stock
Consideration to Seller.

        "Contract"—any agreement, contract, obligation, promise or undertaking
(whether written or oral); provided, that in no event will "Contract" include
any Acquired Lease or Excluded Lease.

        "Control"—possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
voting securities, by agreement or otherwise).

        "Critical Theatre Level Software"—the following software systems as they
currently reside at and are used by the Acquired Theatres: (i) Remote Navigator
software, (ii) ICON software, (iii) AJB Transaction software, and (iv) Theatron
Data System software.

        "Critical Theatre Level Software Period"—as defined in Section 5.17.

        "Damages"—as defined in Section 10.2(a).

        "Debt"—of any Acquired Company means any of the following: (a) all
indebtedness of such Acquired Company for borrowed money or for the deferred
purchase price of property or services, (b) any other indebtedness of such
Acquired Company which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Acquired Company under any capital lease
or similar financing, other than those capital leases or similar financings
existing as of the Closing Date in connection with the Acquired Theatres,
(d) all obligations of such Acquired Company with respect to acceptances issued
or created for the account of any party, (e) all indebtedness secured by any
Encumbrance, other than Permitted Encumbrances, on any property owned by such
Acquired Company even though such Acquired Company has not assumed or otherwise
become liable for the payment thereof, (f) all guarantees of such Acquired
Company of indebtedness for borrowed money of others, (g) any indebtedness of
such Acquired Company to any Affiliate, but not including any intercompany
indebtedness between Acquired Companies, and (h) any interest, fees or other
charges associated with the foregoing.

        "Defined Benefit Plan"—a Plan that is or was a "defined benefit plan" as
such term is defined in Section 3(35) of ERISA.

        "Dispute"—as defined in Section 11.16(a).

        "DOL"—the Department of Labor or its successors.

        "Economic Benefit"—as defined in Section 5.4(c).

        "Encumbrance"—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, mortgage, deed of trust, security
interest, encroachment, reservation, order, decree, judgment, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

        "Environment"—the environment or natural environment as defined in any
Environmental Law, including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata and any sewer, publicly-owned
treatment works, storm drain, and any septic, waste treatment, storage, or
disposal system.

        "Environmental Claims"—Claims relating to or arising in any way from
(a) Environmental Laws; (b) violations of or Liabilities pursuant to, and
alleged violations of or Liabilities pursuant to Environmental Laws;
(c) Releases; or (d) Clean-up.

        "Environmental Laws"—all applicable federal, state, local and municipal
Legal Requirements in existence, enacted or in effect at or prior to Closing
relating to pollution, natural resources, or the Environment, to a Release, or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport, labeling, advertising, sale,
display or handling of Hazardous Materials. "Environmental Laws" includes, but
is not limited to the following statutes and all rules and regulations relating
thereto, all as amended and modified from time to time: the Comprehensive
Environmental Response, Compensation and Liability Act ("CERCLA"), 42 U.S.C. §§
9601 et seq.("CERCLA"); the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §§6901 et seq. ("RCRA"); the Clean Water Act 33 U.S.C. §§ 1321 et seq.;
the Clean Air Act 42 U.S.C. §§7401 et seq.; the Federal Insecticide, Fungicide
and Rodenticide Act ("FIFRA") 7 U.S.C. §§ 136 et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq. ("TSCA"); and all similar state and local
laws.

        "Environmental Permits"—as defined in Section 3.19(c).

        "Environmental Release"—the presence, spilling, leaking, disposing,
discharging, emitting, depositing, injecting, migrating, leaching, escaping or
any other release or threatened release of any Hazardous Material.

        "ERISA"—the Employee Retirement Income Security Act of 1974, as amended,
and all rules and regulations promulgated thereunder.

        "Escrow Agent"—Citibank NA or such other escrow agent as may be mutually
agreed by the Seller and Buyer, and its successors.

        "Escrow Agreement"—as defined in Section 2.2(c).

        "Escrow Average Stock Price"—the numerical average of the closing price
of Regal Stock on the New York Stock Exchange for the fourteen (14) trading days
ending on the date (or, if such date is not a trading day, on the last trading
day immediately prior to such date) on which any amount payable pursuant to
Section 2.5 or Section 10 of this Agreement is finally determined in accordance
with the terms of Section 2.5 or Section 10, as appropriate, and the Escrow
Agreement (adjusted as necessary to account for any stock dividend, subdivision,
reclassification, recapitalization, split, combination or exchange of Regal
Stock during such trading period).

        "ESOP"—an Employee Stock Ownership Plan ("ESOP") within the meaning of
Section 4975(e)(7) of the IRC.

        "Estimated Net Working Capital"—as defined in Section 2.5(a).

        "Excluded Lease"—any lease, sublease, license, or other written
agreement (including any amendment, modification or supplement thereof) made or
entered into prior to the Closing under the terms of which the Company or any of
its Subsidiaries has any right to occupy or use any Excluded Theatre or the
Company Headquarters or any part thereof or interest therein.

        "Excluded Operations"—all property, assets and Liabilities (whether
prior to or after the Closing) in connection with, and businesses and operations
(whether prior to or after the Closing) conducted at or by (as appropriate),
(i) the Excluded Theatres including, without limitation, actions taken in
connection with any Excluded Lease or transferring any such lease to any Person,
(ii) the Excluded Subsidiaries (other than with respect to the Acquired
Theatres) and (iii) the Company Headquarters (including, without limitation, the
lease relating to the Company Headquarters, but not including, for periods prior
to Closing, matters relating to the Acquired Theatres or the Acquired
Companies); in each case, including, all property, assets, contracts or
agreements for or in connection with any of the foregoing ("Seller Assumed
Property and Contracts"), including all assets, contracts and equipment
described in Exhibit C to Annex IV hereto.

        "Excluded Subsidiaries"—as defined in Section 5.8(a).

        "Excluded Theatres"—as defined in Section 5.8(a).

        "Facilities"—any real property owned, operated or leased by the Company
or any of its Subsidiaries on or after January 1, 2003 and any buildings,
plants, structures, or equipment (including motor vehicles, tank cars, and
rolling stock) owned, operated or leased by the Company or any of its
Subsidiaries on or after January 1, 2003.

        "Final Net Working Capital"—as defined in Section 2.5(b).

        "Former Facilities"—any real property, owned, operated or leased by the
Company or any of its Subsidiaries prior to and not after January 1, 2003.

        "GAAP"—generally accepted United States accounting principles, applied
on a consistent basis.

        "Governmental Authorization"—any approval, consent, license, permit,
waiver, or other authorization (other than any approval, consent, license,
permit, waiver, or authorization relating to Taxes or Tax Returns) issued,
granted, given, or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Legal Requirement.

        "Governmental Body"—any (a) federal, state, local, municipal, foreign,
or other government or (b) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal).

        "Hazardous Materials"—those substances, wastes, or materials that are
regulated or defined as toxic or hazardous or regulated or defined using words
of similar import under Environmental Laws as well as "solid waste" as defined
under the Resource Conservation and Recovery Act, 42 USC 6901 et.seq. and
includes, without limitation, (a) any substances identified under any
Environmental Law as a pollutant, contaminant, hazardous substance, or solid or
hazardous waste, hazardous material, chemical substance or dangerous substance,
(b) MTBE, petroleum or petroleum derived substance or waste, (c) asbestos or
asbestos-containing material, (d) PCBs or PCB-containing materials, (e) toxic
mold, urea-formaldehyde, and methane, and (f) any radioactive material or
substance.

        "Hoyts Cinemas"—Hoyts Cinemas Limited, ACN 066234900, a corporation
organized and existing under the laws of the State of New South Wales,
Australia.

        "Hoyts License Agreement"—as defined in Section 2.4(a)(iii).

        "HSR Act"—the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or
any successor law, and regulations and rules issued pursuant to that Act or any
successor law.

        "Information Party"—as defined in Section 11.15(b).

        "Intellectual Property"—all intellectual property rights including all
patents and patent applications, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof;
trademarks, trademark registrations and applications, service marks, service
mark registrations and applications, trade names, trade dress, logos, designs,
slogans, Internet domain names and general intangibles of like nature, together
with all goodwill related to the foregoing; copyrights, copyright registrations
and applications; mask works and all applications, registrations and renewals in
connection therewith; manuals, product plans, technology, process engineering,
systems and methodologies, drawings, schematic drawings, secret processes,
proprietary knowledge, including without limitation, trade secrets, know-how,
confidential information and formulae; in each case, excluding (a) any
intellectual property rights included in the Excluded Operations, and (b) any
Computer Programs (including, without limitation, the Critical Theatre Level
Software).

        "Interim Balance Sheet"—as defined in Section 3.4(a).

        "IRC"—the Internal Revenue Code of 1986, as amended, and any rules and
regulations issued, thereunder, or any successor law.

        "IRS"—the United States Internal Revenue Service or any successor
agency, and, to the extent relevant, the United States Department of the
Treasury.

        "IT Interim Agreement"—an interim agreement pursuant to which the
parties will on terms to be mutually agreed (i) identify any information
technology-related or computer software-based products and services that are
currently used by, and are necessary for, the operation of the Acquired Theatres
by the Acquired Companies (other than the Critical Theatre Level Software);
(ii) agree on the specific manner in which Seller or an Affiliate of Seller, for
an interim period not to exceed six (6) months following the Closing Date, will
provide, or cause to be provided, at cost, to the Acquired Companies use of such
products and services (including certain help desk services and certain
historical data as the parties may mutually agree); and (iii) if the interim
agreement provides for the grant of proprietary rights to the Acquired
Companies, make reasonable and appropriate representations and warranties with
regard to such rights.

        "Legal Requirement"—any federal, state, local, municipal, foreign,
international, or other administrative order, constitution, law, ordinance,
principle of common law, regulation, statute, or treaty.

        "Lessor Consents"—any Consent required from any lessor of an Acquired
Theatre in connection with the sale and delivery of the Shares by Seller to
Buyer.

        "Liability(ies)"—debts, liabilities, commitments, obligations, duties
and responsibilities of any kind and description, whether absolute or
contingent, monetary or non-monetary, direct or indirect, known or unknown or
matured or unmatured, or of any other nature.

        "Licenses"—as defined in Section 3.22(c).

        "Material Adverse Effect"—means, with respect to any Person, a material
adverse effect on the business, results of operations, assets, liabilities,
operations or condition (financial or otherwise) of such Person, excluding any
such effect, to the extent it results in a substantially similar effect on
companies operating in the movie theatre or motion picture industries generally,
arising from events, circumstances or developments (i) generally applicable to
the movie theatre or motion picture industries, (ii) generally applicable to the
economy as a whole and (iii) arising in connection with war, armed conflicts,
terrorist acts or similar external events.

        "Material Contract(s)"—as defined in Section 3.17(a).

        "Minimum Funding Plan"—any Plan subject to the minimum funding standards
of Section 412 of the IRC.

        "Multiemployer Plan"—a "multiemployer plan" as such term is defined in
Section 3(37) of ERISA.

        "Net Working Capital"—the combined current assets less combined current
liabilities of the Acquired Companies as of the Closing Date, after giving
effect to the Restructuring, based on the methodology set forth on Annex II to
this Agreement.

        "New York Courts"—as defined in Section 11.16(d).

        "Noncompetition Agreement"—as defined in Section 2.4(a)(iv).

        "NPL"—as defined in Section 3.19(g).

        "Order"—any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict (other than any award, decision, injunction, judgment,
order, ruling, subpoena, or verdict relating to Taxes or Tax Returns) entered,
issued, made, or rendered by any court, administrative agency, or other
Governmental Body or by any arbitrator.

        "Ordinary Course of Business"—an action taken by a Person will be deemed
to have been taken in the "Ordinary Course of Business" only if such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the customary day-to-day operations of such Person.

        "Organizational Documents"—(a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (e) any amendment
to any of the foregoing.

        "Other Arrangement"—a benefit program or practice providing for bonuses,
incentive compensation, vacation pay, severance pay, insurance, restricted
stock, stock options, employee discounts, company cars, tuition reimbursement or
any other perquisite or benefit (including, without limitation, any fringe
benefit under Section 132 of the IRC) to any employee, officer or independent
contractor of any of the Acquired Companies other than the Excluded Operations,
that is not a Plan.

        "Parcel"—as defined in Section 3.6(b).

        "Parent"—Consolidated Press Holdings Limited ACN 008 394 509, a
corporation organized and existing under the laws of the Australian Capital
Territory.

        "Parent Guarantee"—as defined in Section 2.4(a)(vii).

        "PBGC"—the Pension Benefit Guaranty Corporation or its successor.

        "PCBs"—as defined in Section 3.19(i).

        "Pension Plan"—a Plan that is an "employee pension benefit plan" as such
term is defined in Section 3(2) of ERISA.

        "Permitted Encumbrances"—any (i) Encumbrances imposed by law for Taxes
that are not yet due and payable or are being contested in good faith; provided
that adequate reserves with respect thereto are maintained on the books of the
applicable Acquired Company, as the case may be, in conformity with GAAP;
(ii) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like liens imposed by law, arising in the Ordinary Course of Business and
securing obligations that are not yet due and payable or are being contested in
good faith; provided that adequate reserves with respect thereto are maintained
on the books of the applicable Acquired Company, as the case may be, in
conformity with GAAP; (iii) pledges and deposits made in the Ordinary Course of
Business in compliance with workers' compensation, unemployment insurance and
other social security laws or regulations; (iv) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, letters of credit, performance bonds and other obligations of a
like nature, in each case in the Ordinary Course of Business; (v) zoning
restrictions, building laws, land use and other similar restrictions imposed by
law, and easements, rights-of-way, operating agreements and other similar
rights, obligations or agreements, which, in each case, are recorded or
otherwise are apparent upon physical inspection or as would be reflected on an
accurate survey (vi) possessory interests which occur in the Ordinary Course of
Business and secure trade debt incurred in the Ordinary Course of Business which
is not yet due and payable; (vii) Encumbrances arising by virtue of statutory or
common law provisions relating to banker's liens, rights of setoff or similar
rights with respect to deposit accounts; (viii) Encumbrances permitted pursuant
to the Acquired Leases and for the period prior to Closing, pursuant to the
Excluded Leases; (ix) Encumbrances that do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of Seller or the applicable Acquired Company; (x) Encumbrances
contained in Intellectual Property licenses entered into in the Ordinary Course
of Business; (xi) Encumbrances set forth on Section 1 of the Seller Disclosure
Schedule which schedule indicates whether or not each such Encumbrance will be
terminated at or prior to the Closing; and (xii) any Encumbrance on real
property relating to an Acquired Theatre owned in fee by an Acquired Company
that is identified on title commitments or title policies provided by Buyer to
Seller.

        "Person"—any individual, corporation (including any non-profit
corporation), general or limited Partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

        "Plan"—any plan, program or arrangement, whether or not written, that is
or was an "employee benefit plan" as such term is defined in Section 3(3) of
ERISA and (a) which was or is established or maintained by Seller or any of the
Acquired Companies for the benefit of any employee or former employee of any of
the Acquired Companies other than the Excluded Operations; or (b) to which
Seller or any of the Acquired Companies contributed or was obligated to
contribute or to fund or provide benefits with respect to any employee or former
employee of any of the Acquired Companies other than the Excluded Operations.

        "Post-Closing Adjustment"—as defined in Section 2.5(b).

        "Post-Closing Straddle Period"—as defined in Section 10.9(b).

        "Post-Closing Tax Period"—as defined in Section 10.9(b).

        "Pre-Closing Straddle Period"—as defined in Section 10.9(a).

        "Pre-Closing Tax Periods"—as defined in Section 10.9(c)(i).

        "Proceeding"—any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) other than any action, arbitration, audit, hearing, investigation,
litigation, or suit relating to Taxes or Tax Returns, commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.

        "Proprietary Rights Agreement"—as defined in Section 3.20.

        "Purchase Price"—as defined in Section 2.2(a).

        "Qualified Plan"—a Pension Plan that satisfies, or is intended by Seller
to satisfy, the requirements for tax qualification described in Section 401 of
the IRC.

        "Recipient"—as defined in Section 10.9(e)(i).

        "Recipient Party"—as defined in Section 11.15(b).

        "Regal Indemnification Agreement"—the indemnification agreement
substantially in the form of Exhibit G.

        "Regal Shares"—as defined in Section 2.2(b).

        "Regal Stock"—the Class A Common Stock, par value $.001 per share, of
Regal Entertainment Group, a Delaware corporation.

        "Release"—as defined in Section 2.4(a)(ii).

        "Representative"—with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

        "Required Intellectual Property Consents"—as defined in Section 3.22(f).

        "Restructuring"—as defined in Section 5.8(a).

        "Restructuring Releases"—as defined in Section 10.6(b).

        "Rules"—as defined in Section 11.16(a).

        "SEC"—the Securities and Exchange Commission of the United States.

        "SEC Filings"—as defined in Section 4.6.

        "Section 338(h)(10) Election"—as defined in Section 2.6(a).

        "Section 8023 Forms"—as defined in Section 2.6(b).

        "Securities Act"—the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.

        "Securities Exchange Act"—the Securities Exchange Act of 1934 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

        "Seller"—as defined in the first paragraph of this Agreement.

        "Seller 401(k) Plan"—as defined in Section 5.15.

        "Seller Assumed Property and Contracts"—as defined in the definition of
"Excluded Operations" above.

        "Seller Calculation"—as defined in Section 2.5(b).

        "Seller Closing Documents"—as defined in Section 3.2(a).

        "Seller Contingent Obligation"—as defined in Section 6.4.

        "Seller Disclosure Schedule"—the disclosure schedule delivered by Seller
to Buyer concurrently with the execution and delivery of this Agreement.

        "Seller Financial Statements"—as defined in Section 3.4(a).

        "Seller Guarantees"—collectively (i) the guarantees of any Acquired
Lease (including, if applicable, any equipment lease related thereto) by Seller,
HUSH Holdings Company Inc., Hoyts Cinemas America Limited, Hoyts Cinemas
Limited, Parent or any Affiliate of Seller (other than an Acquired Company), and
(ii) any remaining obligation (contingent or otherwise) of Seller, an Excluded
Subsidiary or other Affiliate of Seller (other than an Acquired Company) under
an Acquired Lease following an assignment of that Acquired Lease to an Acquired
Company (whether such assignment occurred prior to or after the date of this
Agreement, as part of the Restructuring or otherwise).

        "Seller Indemnified Persons"—as defined in Section 10.4(a).

        "Seller Updated Information"—as defined in Section 5.16.

        "Seller's Knowledge"—the actual knowledge, after reasonable inquiry, of
the following officers or employees of the Company or one of its Affiliates:
Terry Moriarty (President and CFO of the Company), Guy D'Anna (General Counsel
of the Company), Guy Jalland (Executive Director of the Parent) and, solely
where "Seller's Knowledge" is used in Section 3.6 of this Agreement, Hal
Cleveland (Vice President of Real Estate of the Company), and, solely where
"Seller's Knowledge" is used in Sections 3.7, 3.9, 3.12, 3.17 and 3.21, Daniel
Viera (Vice President Operations of the Company).

        "Shares"—as defined in the Recital of this Agreement.

        "Stock Consideration"—as defined in Section 2.2(b).

        "Stock Escrow"—as defined in Section 2.2(c).

        "Stockholders Agreement"—as defined in Section 2.4(a)(v).

        "Straddle Periods"—as defined in Section 10.9(c)(ii).

        "Subsidiary(ies)"—with respect to any Person (the "Owner"), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation's or other Person's board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the Owner or one or more of its Subsidiaries;
when used without reference to a particular Person, "Subsidiary" means a
Subsidiary of the Company.

        "Tax(es)"—any federal, state, local or foreign income, gross receipts,
sales and use, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under IRC
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social registration, value added, alternative or add-on minimum, estimated or
other tax of any kind whatsoever, including any interest, penalty, or additional
thereto, whether disputed or not. The terms "Tax" and "Taxes" include any
liability for any of the foregoing items as a result of being a member of any
Affiliated Group.

        "Tax Audit"—as defined in Section 10.9(e)(i).

        "Tax Items"—as defined in Section 10.9(l).

        "Tax Return"—any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

        "Theatre Level Cash Flows"—as defined in Section 3.4(b).

        "Third Party Claim"—as defined in Section 10.8(a).

        "Transferred Account Balances"—as defined in Section 5.15.

        "Transferred Employees"—all Persons who were employed by the Acquired
Companies prior to the Closing who will continue to be employed by an Acquired
Company or at an Acquired Theatre after the Closing.

        "Transfer Taxes"—as defined in Section 2.7.

        "Transitional Services Agreement"—means an agreement for an interim
period after Closing providing for delivery by Seller to Buyer of accounting and
related financial and payroll services as the parties agree are necessary for
the transition to the Buyer of financial management and administration of the
Acquired Companies in relation to the Acquired Theatres on such terms and
conditions as may be mutually agreed between the parties.

        "True-Up Amount"—as defined in Section 2.5(b)(ii).

        "Unaudited Financial Statements"—as defined in Section 3.4(a).

        "VEBA"—as defined in Section 3.13(p).

        "WARN Act"—the federal Worker Adjustment Retraining and Notification Act
of 1988, as amended.

        "Welfare Plan"—an "employee welfare benefit plan" as such term is
defined in Section 3(1) of ERISA.

        The definitions in this Section 1 will apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words "include," "includes" and "including" will be deemed to
be followed by the phrase "without limitation" even if not actually followed by
such phrase unless the context expressly provides otherwise. All references
herein to Annexes, Articles, Sections, paragraphs, Exhibits and Schedules will
be deemed references to this Agreement unless the context otherwise requires.
Unless otherwise expressly defined, terms defined in this Agreement will have
the same meanings when used in any Annex, Section, Exhibit or Schedule and terms
defined in any Annex, Section, Exhibit or Schedule will have the same meanings
when used in this Agreement or in any other Annex, Section, Exhibit or Schedule.
The words "herein," "hereof," "hereto" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement unless the context expressly provides otherwise. All
accounting terms used herein and not otherwise defined will have the meaning
given them under GAAP.

2. SALE AND TRANSFER OF SHARES; CLOSING.

        2.1 Shares. Subject to the terms and conditions of this Agreement, at
the Closing, Seller will sell and transfer the Shares to Buyer, and Buyer will
purchase the Shares from Seller.

        2.2 Purchase Price.

        (a) As consideration for the Shares, at the Closing Buyer will pay
Seller (i) One Hundred Million Dollars ($100,000,000), as adjusted by the
Closing Adjustment (the "Cash Consideration"), plus (ii) the Stock Consideration
(collectively, the Cash Consideration and the Stock Consideration are referred
to herein as the "Closing Consideration"). The Closing Consideration will be
subject to adjustment by the Post-Closing Adjustment (the Closing Consideration,
as it may be adjusted by the Post-Closing Adjustment, is referred to herein as
the "Purchase Price").

        (b) The "Stock Consideration" will be shares of Regal Stock issued to
Seller at Closing (the "Regal Shares"), equal in number to One Hundred Million
Dollars ($100,000,000) divided by the Closing Average Stock Price rounded to the
nearest whole share (adjusted as necessary to account for any stock dividend,
subdivision, reclassification, recapitalization, split, combination or exchange
of Regal Stock occurring on or after the trading day before the Closing Date and
on or prior to the Closing Date); provided, however, that in no event will the
number of Regal Shares be less than 4,308,390 shares or greater than 4,761,904
shares of Regal Stock (such minimum and maximum adjusted as necessary to account
for any stock dividend, subdivision, reclassification, recapitalization, split,
combination or exchange of Regal Stock).

        (c) At the Closing, ten percent (10%) of the total number (rounded to
the nearest whole share) of Regal Shares (the "Stock Escrow") will be placed
into escrow to be administered in accordance with the terms of an escrow
agreement (the "Escrow Agreement"), substantially in the form attached as
Exhibit A to this Agreement, to be drawn upon by Buyer in connection with any
Post-Closing Adjustment or indemnification to which Buyer is entitled pursuant
to Section 10 of this Agreement in accordance with Section 2.8 and the terms and
conditions of the Escrow Agreement.

        2.3 Closing. The purchase and sale (the "Closing") provided for in this
Agreement will take place at the offices of Skadden, Arps, Slate, Meagher & Flom
LLP, Four Times Square, New York, New York 10036, at 10:00 A.M. (New York City
time) on the later of (i) March 27, 2003 or (ii) the date that is two
business days following the satisfaction and/or waiver of all conditions to
Closing set forth in Sections 7 and 8 (other than those conditions contemplated
to be satisfied at the Closing), or at such other time and place as the parties
may agree. Subject to the provisions of Section 9, failure to consummate the
purchase and sale provided for in this Agreement on the date and time and at the
place determined pursuant to this Section 2.3 will not result in the termination
of this Agreement and will not relieve any party of any obligation under this
Agreement. The Closing will be effective at 11:59 P.M., New York City time, on
the Closing Date.

        2.4 Closing Deliveries.

        (a) At the Closing, Seller will deliver to Buyer:

        (i) one or more certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers) for transfer to Buyer;

        (ii) a release substantially in the form of Exhibit B to this Agreement
executed by Seller and certain of its Affiliates (the "Release");

        (iii) a trademark license agreement substantially in the form of
Exhibit C to this Agreement executed by Seller or an Affiliate of Seller
granting Buyer and its Subsidiaries the perpetual, exclusive right to use the
"Hoyts" name and associated marks in the United States and granting Seller and
its Affiliates the non-exclusive right to use the "Hoyts" name and associated
marks in the United States for a period not to exceed twelve months after the
Closing Date solely for purposes of the Excluded Operations (collectively, the
"Hoyts License Agreement");

        (iv) a noncompetition and nonsolicitation agreement substantially in the
form of Exhibit D to this Agreement executed by Seller and/or one of Seller's
Affiliates (the "Noncompetition Agreement");

        (v) a stockholders agreement substantially in the form of Exhibit E to
this Agreement with respect to the Regal Shares executed by Seller (the
"Stockholders Agreement");

        (vi) the Escrow Agreement executed by Seller;

        (vii) a guarantee of Seller's indemnity obligations under Section 10
substantially in the form of Exhibit F to this Agreement executed by Parent (the
"Parent Guarantee");

        (viii) a certificate executed by Seller to the effect that, except as
otherwise stated in such certificate, the statements set forth in Sections 7.1
and 7.2 of this Agreement are true in all respects;

        (ix) a certificate of non-foreign status of Seller in the form and
manner that complies with the requirements of Treasury Regulations
Section 1.1445-2(b);

        (x) all certificates representing issued and outstanding capital stock
of the Acquired Companies (other than the Shares);

        (xi) a legal opinion of Freehills as to the enforceability of the Parent
Guarantee, dated the Closing Date, in form and substance mutually acceptable to
Buyer and Seller; and

        (xii) a copy of the resolutions or written consents of each of the
Boards of Directors of the Company and Seller approving this Agreement and the
Contemplated Transactions, certified as true and complete by the Company's and
Seller's Secretary, respectively.

        (b) At the Closing, or as soon as possible thereafter, Seller will also
deliver to Buyer:

        (i) the resignations of all directors of the Acquired Companies and all
officers of the Acquired Companies requested by Buyer;

        (ii) the stock books, stock ledgers, minute books and corporate seals of
the Acquired Companies or make such available to the Buyer at the premises of
the Company;

        (iii) original copies of all Acquired Leases and working property
management files, correspondence, invoices and other data in Seller's possession
relating to all Acquired Theatres or make such available to the Buyer at the
premises of the Company;

        (iv) the IT Interim Agreement and Transitional Services Agreement
executed by Seller;

        (v) certificates dated not more than ten (10) business days prior to the
Closing Date from the appropriate Secretary of State, or other similarly
responsible state office, to the effect that each of the Acquired Companies is
in good standing in the state of its incorporation and each state in which it is
qualified to do business as a foreign corporation; and

        (vi) such other instruments as are necessary to effectuate the
Contemplated Transactions pursuant to the standards in Section 11.5 hereof.

        (c) At the Closing, Buyer will deliver to Seller:

        (i) the Cash Consideration in immediately available funds via wire
transfer to an account or accounts specified by Seller at least two (2) business
days prior to Closing;

        (ii) a certificate representing the Regal Shares, less the Stock Escrow,
issued in the name of Seller;

        (iii) the Release executed by Buyer;

        (iv) the Regal Indemnification Agreement executed by Buyer;

        (v) the Hoyts License Agreement executed by Buyer;

        (vi) the Noncompetition Agreement executed by Buyer;

        (vii) the Stockholders Agreement executed by Buyer;

        (viii) the Escrow Agreement executed by Buyer;

        (ix) a legal opinion of Hogan & Hartson L.L.P., dated the Closing Date,
as to the enforceability of the Regal Indemnification Agreement in form and
substance mutually acceptable to Buyer and Seller;

        (x) a certificate executed by Buyer to the effect that, except as
otherwise stated in such certificate, the statements set forth in Sections 8.1
and 8.2 of this Agreement are true in all respects; and

        (xi) a copy of the resolutions or written consents of the Board of
Directors of Buyer approving this Agreement and the Contemplated Transactions,
certified as true and complete by Buyer's Secretary.

        (d) At the Closing, or as soon as possible thereafter, Buyer will also
deliver to Seller:

        (i) the IT Interim Agreement and the Transitional Services Agreement
executed by Buyer; and

        (ii) such other instruments as are necessary to effectuate the
Contemplated Transactions pursuant to the standards of Section 11.5 hereof.

        (e) At the Closing, Buyer will deliver to the Escrow Agent a certificate
representing the Stock Escrow issued in the name of Seller.

        2.5 Net Working Capital Adjustment. The Cash Consideration will be
subject to adjustment as set forth in this Section 2.5.

        (a) Two (2) business days prior to the Closing Date, Seller will prepare
and deliver the Closing Balance Sheet to Buyer together with its calculation of
the estimated Net Working Capital based on the Closing Balance Sheet (the
"Estimated Net Working Capital"). If the Estimated Net Working Capital is
positive, the Cash Consideration will be increased by the amount of the
Estimated Net Working Capital. If the Estimated Net Working Capital is zero or
less than zero but greater than negative $15,000,000, then the Cash
Consideration will not be adjusted. If the Estimated Net Working Capital is less
than negative $15,000,000, then the Cash Consideration will be decreased by the
amount that the Estimated Net Working Capital is less than negative $15,000,000.
The amount, if any, by which the Cash Consideration is adjusted pursuant to this
Section 2.5(a) is referred to herein as the "Closing Adjustment." As an example,
(i) if the Estimated Net Working Capital is negative $18,000,000, the Cash
Consideration will be decreased by $3,000,000, (ii) if the Estimated Net Working
Capital is negative $14,000,000, no adjustment will be made to the Cash
Consideration, and (iii) if the Estimated Net Working Capital is $5,000,000, the
Cash Consideration will be increased by $5,000,000. It is understood and agreed
that Buyer is not purchasing cash, and Seller will have the right to sweep cash
out of the Acquired Companies, provided that any cash remaining in any Acquired
Company and set forth on the Adjusted Closing Balance Sheet will be included in
the calculation of Net Working Capital.

        (b) Within forty-five (45) days following the Closing Date, Seller will
prepare and deliver to Buyer a final balance sheet as of the Closing Date (the
"Adjusted Closing Balance Sheet") and a calculation (the "Seller Calculation")
of the final Net Working Capital (subject to resolution of any disputes pursuant
to sections (c) and (d) below, the "Final Net Working Capital") based on the
methodology set forth in Annex II. Seller will provide Buyer's accounting
representatives access during normal business hours and upon reasonable notice
to (i) observe the preparation of the Seller Calculation and (ii) whether during
the preparation of or following the delivery to Buyer of the Seller Calculation,
review the related source documentation. The Closing Consideration will be
subject to the following adjustment (the "Post-Closing Adjustment"), based on
the Final Net Working Capital and calculated as follows:

        (i) if the Final Net Working Capital is zero or less than zero and
greater than negative $15,000,000, then (A) if the Closing Adjustment resulted
in a reduction in the Cash Consideration, Buyer will pay to Seller the amount of
the Closing Adjustment and (B) if the Closing Adjustment resulted in an increase
in the Cash Consideration, Seller will pay to Buyer the amount of the Closing
Adjustment;

        (ii) if the Final Net Working Capital is greater than zero, then the
"True-up Amount" will be equal to the amount by which the Final Net Working
Capital exceeds zero and (A) if the Closing Adjustment resulted in a reduction
in the Cash Consideration, Buyer will pay to Seller the amount of the Closing
Adjustment plus the True-up Amount, (B) if the Closing Adjustment resulted in an
increase in the Cash Consideration less than the True-up Amount, Buyer will pay
to Seller the difference between the True-up Amount and the Closing Adjustment
and (C) if the Closing Adjustment resulted in an increase in the Cash
Consideration greater than the True-up Amount, Seller will pay to Buyer the
difference between the Closing Adjustment and the True-up Amount;

        (iii) if the Final Net Working Capital is less than negative
$15,000,000, then the True-up Amount will be equal to the amount that the Final
Net Working Capital is less than negative $15,000,000 and (A) if the Closing
Adjustment resulted in an increase in the Cash Consideration, Seller will pay to
Buyer the amount of the Closing Adjustment plus the True-up Amount, (B) if the
Closing Adjustment resulted in a reduction in the Cash Consideration less than
the True-up Amount, Seller will pay to Buyer the difference between the True-up
Amount and the Closing Adjustment and (C) if the Closing Adjustment resulted in
a reduction in the Cash Consideration more than the True-up Amount, Buyer will
pay to Seller the difference between the Closing Adjustment and the True-up
Amount; and

        (iv) otherwise, the Post-Closing Adjustment will be zero.

        (c) In the event Buyer and Seller are unable to agree that the Seller
Calculation is correct, and are unable to agree upon an alternative calculation
of Final Net Working Capital within 30 days of Buyer receiving the Seller
Calculation, then Buyer and Seller will use reasonable best efforts to resolve
the outstanding issues relating to the calculation of Final Net Working Capital
within 15 days following such 30 day period, including the holding of direct
discussions between Buyer's Chief Financial Officer and Parent's Chief Financial
Officer.

        (d) If Buyer and Seller are unable to reach agreement on the Final Net
Working Capital by the end of such 15 day period, any issues remaining in
dispute will be submitted to the Boston office of Deloitte & Touche (the
"Accountants") for resolution. If, for any reason, at the time of such
submission, Deloitte & Touche is unavailable to serve as Accountants or if
Deloitte & Touche is not in a neutral and impartial position in relation to the
parties as determined by Deloitte & Touche, the parties will have ten
(10) business days from the time of such submission to agree on substitute
Accountants. Failing timely agreement, on the request of any party, the American
Arbitration Association will designate a national accounting firm to serve as
Accountants. If issues in dispute are submitted to the Accountants for
resolution, each party will furnish to the Accountants such work papers and
other documents and information relating to the disputed issues as the
Accountants may request, and will be afforded the opportunity to present to the
Accountants any material relating to the resolution of the disputed items and to
discuss the resolution of the disputed items with the Accountants. Promptly,
but, if practicable, not later than fifteen (15) business days after its
acceptance of appointment hereunder, the Accountants will resolve (based solely
on presentations of Buyer and Seller and not by independent review) only those
matters in dispute and will render a written report as to the disputed matters.
The resolution by the Accountants will be binding and conclusive on the parties
and may be enforced in any court having jurisdiction, and Buyer and Seller will
each bear fifty percent (50%) of the costs of the Accountants for such
resolution. The Accountants will be instructed in performing the review that
Buyer and Seller will each be provided with copies of any and all correspondence
and drafts distributed to any party. Buyer and Seller will be granted access to
information contained in the documents made available to the Accountants by the
other party, provided that any information contained in the documents will be
subject to Section 11.3 of this Agreement.

        (e) All amounts payable under this Section 2.5 will be paid within five
(5) business days following the final resolution of the Post-Closing Adjustment
either out of Stock Escrow pursuant to Section 2.8 below or in immediately
available funds to an account specified by the party entitled to such payment.

        2.6 338(h)(10) Election.

        (a) Upon the written request of the Buyer, the Acquired Companies and
Seller will join with Buyer in making elections under Section 338(h)(10) of the
IRC (and any corresponding election under state, local and foreign tax law) with
respect to the purchase and sale of the Shares and the deemed purchase and sale
of the capital stock of the Acquired Companies (collectively, the
"Section 338(h)(10) Election"). Subject to the indemnification provisions of
Section 10.9(b), Seller will pay any Taxes imposed on the Acquired Companies
that are attributable to the making of the Section 338(h)(10) Election,
including, but not limited to, (i) any tax imposed under Treasury Regulations
Section 1.338(h)(10)-1, or (ii) any state, local or foreign Taxes imposed on the
Acquired Companies' gain. Seller at its expense will cooperate with Buyer in
good faith and on a commercially reasonable basis to provide to Buyer such tax
accounting and Tax Return information and documents relating to the Acquired
Companies for Pre-Closing Tax Periods (assuming no 338(h)(10) Election is made),
that may be relevant to Buyer's decision to make a Section 338(h)(10) Election.

        (b) If a Section 338(h)(10) Election is made, the Purchase Price and any
other relevant items will be allocated among the assets of the Acquired
Companies in accordance with their fair market value as reasonably determined by
Buyer and Seller in accordance with Sections 338 and 1060 of the IRC and the
regulations thereunder (the "Allocation"). The Buyer will initially determine
the Allocation and prepare a completed set of IRS Forms 8023 (and any comparable
forms required to be filed under applicable state, local, or foreign Tax law)
(the "Section 8023 Forms") and any additional data or materials required to be
attached to the Section 8023 Forms pursuant to the Treasury Regulations
promulgated under Section 338 of the IRC (and any applicable state, local, or
foreign Tax law). Buyer will deliver the Section 338 Forms to Seller for review
no later than 60 days prior to the date that such forms are required to be
filed. In the event Seller objects to the manner in which such forms have been
prepared, the items set forth on such forms, or the Allocation, Seller will
notify Buyer within 30 days of receipt of such forms of such objection, and the
parties will endeavor in good faith within the next 15 days to resolve such
dispute. If the parties are unable to resolve such dispute within said 15 day
period, Buyer and Seller will submit such dispute to the Accountants and such
dispute will be resolved in accordance with the procedures set forth in
Section 10.9(g). The Allocation will be appropriately adjusted as necessary to
reflect any adjustment to the Purchase Price.

        2.7 Transfer Taxes. All excise, transfer, stamp, documentary, sales,
use, filing, recordation, real property transfer, real property gains, and other
similar Taxes resulting from the Contemplated Transactions (the "Transfer
Taxes"), will be borne one-half by Buyer and one-half by Seller. Notwithstanding
Section 10.9(c) of this Agreement, which will not apply to Tax Returns relating
to Transfer Taxes, any Tax Returns that must be filed in connection with
Transfer Taxes will be prepared and filed when due by Seller. Seller will
provide such Tax Returns to Buyer at least 30 business days prior to the due
date therefor. Buyer will be deemed to accept such Tax Returns unless Buyer
notifies Seller in writing of an objection within 10 business days of receipt.
Any objection to such Tax Returns will be resolved pursuant to Section 10.9(g).
Buyer shall remit its share of any Transfer Taxes to Seller no later than 2 days
prior to the due date of such Transfer Taxes.

        2.8 Escrow. Notwithstanding anything to the contrary contained herein
and except as otherwise set forth in the Escrow Agreement, at any time when any
portion of the Stock Escrow remains subject to the Escrow Agreement, in the
event that Seller is required to make any payment pursuant to Section 2.5 of
this Agreement, or any indemnity payment pursuant to Section 10 of this
Agreement, any such amount payable by Seller to Buyer or any Buyer Indemnified
Person will be paid out of the Stock Escrow in accordance with the terms of the
Escrow Agreement or in cash by Seller or any of its Affiliates, including Parent
under the Parent Guarantee. The value of each share of Regal Stock paid out of
the Stock Escrow will be equal to the Escrow Average Stock Price.

        3. REPRESENTATIONS AND WARRANTIES OF SELLER.

        Concurrently with the execution and delivery of this Agreement, Seller
and the Company (provided, however, that the Company's representations and
warranties will terminate at Closing) represent and warrant to Buyer as set
forth below.

        3.1 Organization and Good Standing.

        (a) Section 3.1(a) of the Seller Disclosure Schedule contains a complete
and accurate list for each Acquired Company of its name, its jurisdiction of
incorporation, other jurisdictions in which it is, or by Closing will be,
authorized to do business, and its capitalization (including the identity of
each stockholder and the number of shares held by each). Seller and each
Acquired Company is a corporation duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation, with requisite
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and (solely with respect to each Acquired Company) to perform all its
obligations under Material Contracts. As of the Closing Date, each Acquired
Company will be duly qualified to do business as a foreign corporation and in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the material properties owned or used by it, or the
nature of the activities conducted by it, requires such qualification, except in
those jurisdictions where the failure to be so qualified and in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Acquired Companies, taken as a whole.

        (b) Seller or the Company has delivered or made available to Buyer
copies of the Organizational Documents of Seller and each Acquired Company, as
currently in effect.

        3.2 Authority; No Conflict.

        (a) This Agreement constitutes the valid and binding obligation of each
of Seller and the Company enforceable against each of Seller and the Company in
accordance with its terms, except that such enforcement may be subject to any
bankruptcy, insolvency, reorganization, moratorium or other laws now or
hereafter in effect relating to or limiting creditors' rights generally and the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any Proceedings therefor may be brought. Upon the execution and
delivery by Seller and/or, where applicable, Seller's Affiliate or Parent of the
Release, the IT Interim Agreement, the Noncompetition Agreement, the Parent
Guarantee, the Hoyts License Agreement, the Stockholders Agreement, the
Transitional Services Agreement and the Escrow Agreement (collectively, the
"Seller Closing Documents"), the Seller Closing Documents will constitute the
valid and binding obligations of Seller and/or, where applicable, Seller's
Affiliate or Parent enforceable against Seller and/or, where applicable,
Seller's Affiliate or Parent in accordance with their respective terms, except
that such enforcement may be subject to any bankruptcy, insolvency,
reorganization, moratorium or other laws now or hereafter in effect relating to
or limiting creditors' rights generally and the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any Proceedings
therefor may be brought. Each of Seller and the Company and, where applicable,
Seller's Affiliate has the right, power and authority to execute and deliver
this Agreement and the Seller Closing Documents to which it is a party and to
perform their obligations under this Agreement and the Seller Closing Documents,
as applicable.

        (b) Except with respect to the Excluded Operations or as set forth in
Section 3.2(b) of the Seller Disclosure Schedule, neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):

        (i) contravene, conflict with, or result in a violation of (A) the
Organizational Documents of Parent, Seller or any of the Acquired Companies, or
(B) any resolution adopted by the board of directors or the stockholders of
Parent, Seller or any Acquired Company;

        (ii) in any material respect, contravene, conflict with, or result in a
violation of any material Legal Requirement or any material Order to which any
Acquired Company or Seller, or any of the assets owned or used by any Acquired
Company, may be subject;

        (iii) in any material respect, contravene, conflict with, or result in a
violation of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any material Governmental Authorization
that is held by any Acquired Company or that otherwise relates to the business
of, or any of the assets owned or used by, any Acquired Company;

        (iv) in any material respect, contravene, conflict with, or result in a
violation or breach of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Material Contract or Acquired Lease; or

        (v) result in the imposition or creation of any Encumbrance (other than
Permitted Encumbrances) upon or with respect to any of the material assets owned
or used by any Acquired Company.

        (c) Except with respect to the Excluded Operations or as set forth in
Section 3.2(c) of the Seller Disclosure Schedule, the applicable requirements of
the HSR Act, the Required Intellectual Property Consents and the Lessor
Consents, none of Parent, Seller nor any Acquired Company is or will be required
to give any notice to or obtain any Consent from any Person in connection with
the execution and delivery of this Agreement or the consummation or performance
of any of the Contemplated Transactions, other than the Restructuring, to the
extent that such performance is required prior to Closing.

        3.3 Capitalization and Debt.

        (a) The authorized capital stock of the Company consists of 1,000 shares
of common stock, par value $1.00 per share, of which 100 shares are issued and
outstanding and constitute the Shares. As of the date hereof, except as set
forth in Section 3.3(a) of the Seller Disclosure Schedule, Seller is the sole
record and beneficial owner and holder of the Shares, free and clear of all
Encumbrances, other than any Encumbrances arising under Federal or state
securities laws and Permitted Encumbrances. As of the Closing Date, Seller will
be the sole record and beneficial owner and holder of the Shares, free and clear
of all Encumbrances, other than any Encumbrances arising under Federal or state
securities laws. As of the date hereof, except as set forth in Section 3.3(a) of
the Seller Disclosure Schedule, with the exception of the Shares (which are
owned by Seller), all of the outstanding equity securities of each Acquired
Company are owned of record and beneficially by one or more of the Acquired
Companies, free and clear of all Encumbrances, other than any Encumbrances
arising under Federal or state securities laws and Permitted Encumbrances. As of
the Closing Date, with the exception of the Shares (which will be owned by
Seller), all of the outstanding equity securities of each Acquired Company will
be owned of record and beneficially by one or more of the Acquired Companies,
free and clear of all Encumbrances, other than any Encumbrances arising under
Federal or state securities laws. Except as set forth in Section 3.3(a) of the
Seller Disclosure Schedule, no legend or other reference to any purported
Encumbrance appears upon any certificate representing equity securities of any
Acquired Company. All of the outstanding equity securities of each Acquired
Company have been duly authorized and validly issued and are fully paid and
nonassessable. Except as set forth in Section 3.3(a) of the Seller Disclosure
Schedule, there are no Contracts, including, without limitation, any buy/sell
agreements, shareholders' agreements, subscriptions, options, warrants, calls,
rights, commitments, understandings, restrictions or arrangements, relating to
the issuance, sale, voting or transfer of any equity securities of any Acquired
Company. None of the outstanding equity securities of any Acquired Company was
issued in violation in any material respect of the Securities Act or any other
Legal Requirement. No Acquired Company owns, or has any Contract to acquire, any
equity securities of any Person (other than Acquired Companies) or any direct or
indirect equity or ownership interest in any other business.

        (b) Except as set forth on Section 3.3(b) of the Seller Disclosure
Schedule, the Acquired Companies have no Debt other than current liabilities
that, if the date of this Agreement were the Closing Date, would have been
included on the Closing Balance Sheet. As of the Closing, the Acquired Companies
will have no Debt other than current liabilities included on the Closing Balance
Sheet.

        3.4 Financial Statements.

        (a) Section 3.4 (a) of the Seller Disclosure Schedule contains
(i) audited consolidated balance sheets of Seller and its subsidiaries as of
June 27, 2002 (the balance sheet as of such date referred to herein as the
"Balance Sheet") and June 28, 2001, and the related audited consolidated
statements of income, changes in stockholders' equity, and cash flow for each of
the fiscal years then ended, together with the related notes thereto and the
report thereon of Ernst & Young LLP, independent certified public accountants
(collectively, the "Audited Financial Statements"), (ii) an unaudited
consolidated balance sheet of Seller and its subsidiaries, as of December 26,
2002 (the "Interim Balance Sheet") and the related unaudited consolidated
statements of income, changes in stockholders' equity, and cash flow for the six
(6) months then ended (the "Unaudited Financial Statements" and, together with
the Audited Financial Statements, the "Seller Financial Statements"). The Seller
Financial Statements fairly present the financial condition and the results of
operations, changes in stockholders' equity, and cash flow of the Persons
covered thereby as at the respective dates of and for the periods referred to in
such financial statements, all in accordance with GAAP, subject, in the case of
the Unaudited Financial Statements, to normal recurring year-end adjustments
(the effect of which would not, as of the date hereof, individually or in the
aggregate, be materially adverse) and the absence of notes. The Seller Financial
Statements reflect the consistent application of such accounting principles
throughout the periods involved. No financial statements of any Person other
than those companies included therein are required by GAAP to be included in the
Seller Financial Statements.

        (b) Section 3.4(b) of the Seller Disclosure Schedule contains theatre
level cash flows for the Acquired Theatres, together with adjusted home office
expenses and revenues (net) allocated to the Acquired Theatres (the "Theatre
Level Cash Flows"), for the twelve months ended December 26, 2002. The Theatre
Level Cash Flows were prepared in good faith from the accounting records of
Seller in a manner consistent with past practices.

        3.5 Books and Records. The Seller Financial Statements were prepared
from and are in accordance with the books and records of Seller and its
Subsidiaries, which books and records, taken as a whole, were, during the fiscal
periods reflected in the Seller Financial Statements, maintained in accordance
with sound business practices.

        3.6 Title to Properties and Assets; Encumbrances.

        (a) Except as set forth in Section 3.6(a) of the Seller Disclosure
Schedule and, except for the Seller Assumed Property and Contracts and any other
Excluded Operations, the Acquired Companies have good and valid title to (i) all
personal property reflected in the Interim Balance Sheet and (ii) all of the
personal property purchased or otherwise acquired by the Acquired Companies
since the date of the Interim Balance Sheet (except for personal property sold
since the date of the Interim Balance Sheet in the Ordinary Course of Business
or in connection with the Restructuring), free and clear of all Encumbrances
other than Permitted Encumbrances.

        (b) Section 3.6(b) of the Seller Disclosure Schedule contains a complete
and accurate list of all parcels of real property to be owned in fee by any
Acquired Company after giving effect to the Restructuring (each of which is
referred to herein as a "Parcel"), identifying, with respect to each Parcel, the
current title holder, the Acquired Theatre (if any) that is located on the
Parcel, the management company, if any, that manages the property and whether
the Parcel or Acquired Theater is leased to a third party. Except as otherwise
provided in Section 3.6(b) of the Seller Disclosure Schedule, with respect to
each Parcel, after giving effect to the Restructuring:

        (i) the current title holder is the sole owner of the Parcel and has
good, valid, fee simple and marketable title to the Parcel, including without
limitation all buildings, structures, fixtures, and improvements thereon, free
and clear of any Encumbrance, except Permitted Encumbrances;

        (ii) there are no pending, or to Seller's Knowledge, threatened
condemnation or eminent domain proceedings, lawsuits, or administrative actions
with respect to the Parcel or any building, structure, or improvement situated
thereon which has had or would reasonably be expected to have a material adverse
effect on the current use or occupancy of the Parcel;

        (iii) Seller has delivered or made available to Buyer copies of all
existing deeds, title policies, and surveys for the Parcel in the possession of
Seller or any of its Subsidiaries;

        (iv) except as set forth in any Material Contract or Acquired Lease,
there are no leases, subleases, licenses, concessions, or other agreements,
written or oral, granting to any Person the right of use or occupancy of any
portion of the Parcel;

        (v) except as set forth in any Material Contract or Acquired Lease,
there are no outstanding options or rights of first refusal to purchase the
Parcel, or any portion thereof or interest therein;

        (vi) to Seller's Knowledge, there are no Persons (other than an Acquired
Company) having the right to occupy the Parcel; and

        (vii) except as set forth in Section 3.6(b) of the Seller Disclosure
Schedule, to Seller's Knowledge, all buildings, structures, fixtures, and
improvements located on the Parcel lie entirely within the boundaries of the
Parcel and do not encroach upon the property of any third party, or otherwise
conflict with the property rights of any other Person, and no material
structures of any kind encroach on the Parcel.

        (c) Section 3.6(c) of the Seller Disclosure Schedule contains a complete
and accurate list of all Acquired Leases to be held by any Acquired Company
after giving effect to the Restructuring, identifying, with respect to each such
Acquired Lease, whether the same is a lease or a sublease, the management
company, if any, that manages the property and the lessee, lessor (as reflected
in the Acquired Lease) or sublessor, if applicable, and guarantor of the
Acquired Lease. Except as otherwise provided in Section 3.6(c) of the Seller
Disclosure Schedule, with respect to each Acquired Lease, after giving effect to
the Restructuring:

        (i) the Acquired Lease is owned and held solely by the lessee thereof,
is free and clear of any Encumbrance except Permitted Encumbrances, and is not
subject to any unrecorded nondisturbance, subordination, or other similar
agreement to which lessee is a party;

        (ii) the Acquired Lease is in full force and effect and constitutes the
valid, and binding obligation of the lessee thereunder;

        (iii) the lessee thereunder is in possession of the leased premises
demised under the Acquired Lease and all rental and other material obligations
of such lessee under the Acquired Lease are current;

        (iv) the lessee, any guarantor of the Acquired Lease, and, to Seller's
Knowledge, the lessor under the Acquired Lease, are presently in compliance in
all material respects with all the material terms and conditions of the Acquired
Lease and are not in material breach or default of the Acquired Lease (and
Seller has not received notice of a material breach or default), and to Seller's
Knowledge, no event has occurred which, with notice or lapse of time, or both,
would constitute a material breach or default or permit termination or
acceleration under the Acquired Lease;

        (v) to Seller's Knowledge, there are no material disputes between
lessee, lessor or any guarantor under the Acquired Lease; and

        (vi) Seller has delivered or made available to Buyer full, complete, and
accurate copies of all Acquired Leases (other than any immaterial amendments,
modifications or supplements thereto), including any guarantees thereof and any
other material agreements between lessee, lessor or any guarantor under the
Acquired Lease.

        (d) All of the Lessor Consents are set forth in Section 3.6(d) of the
Seller Disclosure Schedule.

        3.7 Condition and Sufficiency of Assets.

        (a) With respect to the Acquired Theatres owned by the Company or one of
its Subsidiaries, (i) the buildings in which the Acquired Theatres operate are
structurally sound, ordinary wear and tear and obsolescence excepted, (ii) such
buildings, and the material equipment used by the Acquired Companies therein,
considered on a theatre by theatre basis, are in good operating condition and
repair, ordinary wear and tear and obsolescence excepted, and are adequate for
the uses to which they are currently being put, (iii) none of such buildings or
material equipment is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs or maintenance and repairs that are not material
in nature or cost, and (iv) such buildings, structures, and material equipment
are sufficient for the continued conduct of the Acquired Companies' businesses
(except as such businesses have been or will be modified in connection with the
Restructuring) after the Closing in substantially the same manner as conducted
prior to the Closing.

        (b) Except as set forth on Section 3.7(b) of the Seller Disclosure
Schedule, with respect to the Acquired Theatres leased by the Company or one of
its Subsidiaries, (i) the buildings and the material equipment used by the
Acquired Companies therein, considered on a theatre by theatre basis, are
adequate for the uses to which they are currently being put, and (ii) such
buildings, structures, and material equipment are sufficient for the continued
conduct of the Acquired Companies' businesses (except as such businesses have
been modified in connection with the Restructuring) after the Closing in
substantially the same manner as conducted prior to the Closing.

        3.8 [Intentionally Omitted.]

        3.9 Inventory. All inventory of the Acquired Companies consists of a
quality and quantity usable and salable in the Ordinary Course of Business,
except for obsolete items and items of below-standard quality, all of which have
been written off or written down to net realizable value in the Acquired
Companies Balance Sheet or on the accounting records of the Acquired Companies
as of the Closing Date, as the case may be. The quantities of each item of
inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable in the present circumstances of the Acquired
Companies.

        3.10 No Undisclosed Liabilities. Except as set forth in Section 3.10 of
the Seller Disclosure Schedule, the Acquired Companies have no material
liabilities (whether actual, contingent or otherwise) except for liabilities
(i) reflected or reserved against in the Balance Sheet and (ii) liabilities and
obligations incurred in the Ordinary Course of Business since the date of the
Balance Sheet.

        3.11 Taxes Except as set forth on Section 3.11 of the Seller Disclosure
Schedule:

        (a) Seller and the Acquired Companies have timely filed or caused to be
timely filed all Tax Returns required to be filed by, or with respect to, them.
All such Tax Returns were correct and complete in all material respects. Seller
and the Acquired Companies have timely paid or deposited or caused to be paid or
deposited all Taxes due and owing (whether or not shown to be due on any Tax
Returns).

        (b) There are no material liens for Taxes (other than for current Taxes
not yet due and payable) on any of the assets of the Acquired Companies.

        (c) The Acquired Companies are members of a "selling consolidated group"
as such term is defined in Treasury Regulations Section 1.338(h)(10)-1(b).

        (d) The Acquired Companies are not a party to, are not bound by and do
not have any obligations under any Tax sharing agreement, any Tax
indemnification agreement or other similar contract or arrangement.

        (e) No Tax Audits or other administrative proceedings or court
proceedings are presently pending or, to Seller's Knowledge, threatened with
regard to any Taxes for which the Acquired Companies will be liable. No claim or
deficiency against the Acquired Companies for the assessment or collection of
any Taxes has been asserted in writing or, to the Knowledge of Seller, proposed,
which claim or deficiency has not been settled with all amounts determined to
have been due and payable having been timely paid.

        (f) The Acquired Companies have not executed or entered into with any
taxing authority (i) any agreement, waiver or other document, which is currently
in effect, extending or having the effect of extending or waiving the period for
assessments or collection of any Taxes for which the Acquired Companies would or
could be liable or (ii) any closing agreement pursuant to Section 7121 of the
IRC, or any predecessor provision thereof or any similar provision of state,
local or foreign Tax law that relates to the assets or operations of the
Acquired Companies.

        (g) The Acquired Companies have not made and are not obligated to make
any payments, and are not a party to any agreement or other arrangement that
could obligate any of them to make any payments, that would not be deductible
under Section 280G of the IRC.

        (h) The Acquired Companies have (i) collected and withheld all Taxes
that any of them have been required to collect or withhold and (ii) timely
submitted all such collected and withheld Taxes to the appropriate authorities.
The Acquired Companies have complied and are in compliance in all material
respects with all applicable laws, rules and regulations relating to the
payment, withholding and information reporting requirements relating to any
Taxes required to be collected or withheld.

        (i) None of the Acquired Companies have made an election or filed a
consent under Section 341(f) of the IRC or agreed to have Section 341(f)(2) of
the IRC apply to any disposition of a subsection (f) asset (as such term is
defined in Section 341(f)(4) of the IRC) owned by such entity.

        (j) The Acquired Companies will not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any
Post-Closing Tax Period as a result of any (i) change in accounting method for
any Pre-Closing Tax Period under Section 481 of the IRC (or any analogous or
comparable provision of state, local or foreign Tax law), (ii) installment sale
or open transaction disposition made prior to the Closing Date or prior to the
Closing on the Closing Date, or (iii) prepaid amount received on or prior to the
Closing Date.

        (k) The Acquired Companies are not a party to any joint venture,
partnership or other written arrangement or contract that could be properly
treated as a partnership for U.S. federal income tax purposes for any taxable
period for which the statute of limitations for any Tax on the income therefrom
has not expired.

        (l) Within the two years prior to the date hereof, none of Seller or any
of the Acquired Companies has constituted either a "distributing corporation" or
a "controlled corporation" within the meaning of Section 355 of the IRC in a
distribution of stock, qualifying or intended to qualify for tax-free treatment
under Section 355 of the IRC.

        (m) None of the Acquired Companies have any deferred intercompany gain
described in Treasury Regulations under Section 1502 of the IRC (or any
corresponding or similar provision of state, local or foreign income Tax law)
from any transaction that occurred (or will occur) prior to the Closing Date or
prior to the Closing on the Closing Date.

        (n) No approval, consent, license, permit, waiver or authorization
relating to Taxes or Tax Returns, and no filing with respect thereto, is
required in connection with the consummation of the Contemplated Transactions.

        3.12 No Material Adverse Change. Since the date of the Balance Sheet,
there has been no event or development that has had or would reasonably be
expected to have a Material Adverse Effect on the Acquired Companies, taken as a
whole, or the Acquired Theatres, taken as a whole, except as may result from the
Restructuring.

        3.13 Employee Benefits.

        (a) Except as set forth in Section 3.13(a) of the Seller Disclosure
Schedule, neither Seller nor any of the Acquired Companies (i) maintains, or
within the last six (6) years has maintained, or is party to any Plan or Other
Arrangement, (ii) has any material obligations under any Plan or Other
Arrangement, or (iii) has sponsored, maintained, contributed to, or has been
required to contribute to any Minimum Funding Plan within the past six
(6) years. Neither Seller nor any of the Acquired Companies has any formal plan
or commitment, whether legally binding or not, to create any additional Plan or
Other Arrangement or to change any existing Plan or Other Arrangement.

        (b) Seller has furnished or made available to Buyer true and complete
copies of each of the following documents: (i) the documents setting forth the
terms of each Plan and any amendments thereto; (ii) all related trust agreements
or annuity agreements (and any other funding document) for each Plan; (iii) for
the two most recent plan years, all annual reports (Form 5500 series) on each
Plan that have been filed with any governmental agency; (iv) the current summary
plan description and subsequent summaries of material modifications for each
Title I Plan; (v) all DOL opinions on any Plan; (vi) all correspondence with the
PBGC on any Plan; (vii) the most recent determination letter received from the
IRS and any opinions or technical advice issued by the IRS with respect to each
Plan intended to qualify under Section 401 of the IRC; and (viii) all agreements
with service providers or fiduciaries for providing services on behalf of any
Plan. For each Other Arrangement, Seller has furnished or made available to
Buyer true and complete copies of each policy, agreement or other document
setting forth or explaining the terms of the Other Arrangement, all related
trust agreements or other funding documents (including, without limitation,
insurance contracts, certificates of deposit, money market accounts, etc.), and
all agreements with service providers or fiduciaries for providing services on
behalf of any Other Arrangement.

        (c) Section 3.13(c) of the Seller Disclosure Schedule (i) identifies all
Multiemployer Plans in which Seller and the Acquired Companies participate and
(ii) identifies the number of employees of Seller and the Acquired Companies
that are participants in such Multiemployer Plans.

        (d) No Plan is an ESOP.

        (e) The funding method used under each Minimum-Funding Plan does not
violate the funding requirements in Title I, subtitle B, Section 3, of ERISA.
For each Defined Benefit Plan, Seller has furnished to Buyer a true and complete
copy of the actuarial valuation reports issued by the actuaries of that Defined
Benefit Plan for the two (2) most recent years.

        (f) No "accumulated funding deficiency" as defined in Section 302(a)(2)
of ERISA or Section 412 of the IRC, whether or not waived, and no "unfunded
current liability" as determined under Section 412(l) of the IRC exists with
respect to any Minimum-Funding Plan.

        (g) Seller and the Acquired Companies have made all contributions and
other payments required by and due under the terms of each Plan and Other
Arrangement and have taken no action (including, without limitation, actions
required by any Legal Requirements) relating to any Plan or Other Arrangement
that will increase Buyer's, Seller's or any of the Acquired Companies'
obligation under any Plan or Other Arrangement.

        (h) All Qualified Plans and any related trust agreements or annuity
agreements (or any other funding document) comply and have complied, in all
material respects, with their terms, and all Legal Requirements. Seller and the
Acquired Companies have received determination letters issued by the IRS with
respect to each Qualified Plan, and Seller has furnished to Buyer true and
complete copies of all such determination letters and all correspondence
relating to the applications therefor. All statements made by or on behalf of
Seller or any of the Acquired Companies to the IRS in connection with
applications for determinations with respect to each Qualified Plan were true
and complete when made and continue to be true and complete. Nothing has
occurred since the date of the most recent applicable determination letter that
would adversely affect the tax-qualified status of any Qualified Plan.

        (i) Seller and the Acquired Companies have, in all material respects,
complied with all applicable Legal Requirements pertaining to the Plans and
Other Arrangements. Seller and the Acquired Companies have no pending unfair
labor practice charges, contract grievances under any collective bargaining
agreement, other administrative charges, claims, grievances or lawsuits before
any court, governmental agency, regulatory body, or arbiter arising under any
Legal Requirements governing any Plan, and to Seller's Knowledge, there exist no
facts that could give rise to such a claim.

        (j) Neither Seller nor any of the Acquired Companies or any of the Plans
has: (i) engaged in violation of Section 406(a) or 406(b) of ERISA for which no
exemption exists under Section 408 of ERISA and all "prohibited transactions"
(as such term is defined in Section 4975(c)(1) of the IRC), for which no
exemption exists under Section 4975(c)(2) or 4975(d) of the IRC, or (ii) made a
request for a prohibited transaction exemption.

        (k) Seller and the Acquired Companies have paid all premiums (and
interest charges and penalties for late payment, if applicable) due to the PBGC
for each Defined Benefit Plan. Seller has reflected (or will reflect) in each
financial statement required to be furnished pursuant to this Agreement the
current value of such premium obligation that is accrued and unsatisfied as of
the date of each such financial statement. Other than being required to make and
making premium payments when due, no liability to the PBGC has been incurred by
Seller or by any Common Control Entity on account of Title IV of ERISA that has
not been satisfied in full.

        (l) No Plan or Other Arrangement, individually or collectively, provides
for any payment by Seller or any of the Acquired Companies to any employee or
independent contractor that is not deductible under Section 162(a)(1) or 404 of
the IRC or that is an "excess parachute payment" pursuant to Section 280G of the
IRC. No amount required to be paid or payable to or with respect to any employee
or other service provider of any of the Acquired Companies in connection with
the transactions contemplated hereby (either solely as a result thereof or as a
result of such transactions in conjunction with any other event) will be an
"excess parachute payment" within the meaning of Section 280G of the IRC.

        (m) No Plan has experienced a "reportable event" (as such term is
defined in Section 4043(b) of ERISA) that is not subject to an administrative or
statutory waiver from the reporting requirement.

        (n) No Plan is a "qualified foreign plan" (as such term is defined in
Section 404A(e) of the IRC).

        (o) Seller and the Acquired Companies have timely filed and Seller has
furnished to Buyer true and complete copies of each Form 5330 (Return of Excise
Taxes Related to Employee Benefit Plans) that Seller or any of the Acquired
Companies filed on any Plan. Seller and the Acquired Companies have no liability
for Taxes required to be reported on Form 5330.

        (p) No Plan is a Voluntary Employees' Beneficiary Association ("VEBA")
within the meaning of Section 501(c)(9) of the IRC.

        (q) Section 3.13(q) of the Seller Disclosure Schedule (i) identifies all
post-retirement medical, life insurance or other benefits promised, provided or
otherwise due now or in the future to current, former or retired employees of
Seller or any of the Acquired Companies, and (ii) identifies the method of
funding for all such benefits.

        (r) All Welfare Plans and the related trusts that are subject to
Section 4980B(f) of the IRC and Sections 601 through 609 of ERISA comply with
and have been administered in compliance with the health care
continuation-coverage requirements for tax-favored status under
Section 4980B(f) of the IRC (formerly Section 162(k) of the IRC), Sections 601
through 609 of ERISA, and all final Treasury regulations under Section 4890B of
the IRC explaining those requirements, and all other applicable laws regarding
continuation and/or conversion coverage.

        (s) Seller and the Acquired Companies have (i) filed or caused to be
filed all returns and reports on the Plans and Other Arrangements that they are
required to file and (ii) paid or made adequate provision for all fees,
interest, penalties, assessments or deficiencies that have become due pursuant
to those returns or reports or pursuant to any assessment or adjustment that has
been made relating to those returns or reports. All other fees, interest,
penalties and assessments that are payable by or for Seller or any of the
Acquired Companies have been timely reported, fully paid and discharged. There
are no unpaid fees, penalties, interest or assessments due from Seller or any of
the Acquired Companies or from any other person that are or could become a
Encumbrance on any asset of Seller or any of the Acquired Companies or could
otherwise adversely affect the businesses or assets of Seller or any of the
Acquired Companies. Seller and the Acquired Companies have collected or withheld
all amounts that are required to be collected or withheld by them to discharge
their obligations, and all of those amounts have been paid to the appropriate
governmental agencies or set aside in appropriate accounts for future payment
when due.

        3.14 Compliance with Legal Requirements; Governmental Authorizations

        (a) Except as set forth in Section 3.14(a) of the Seller Disclosure
Schedule and in relation to the Restructuring and Excluded Operations, and other
than those Legal Requirements required under ERISA and other employee benefits
laws which are exclusively governed by Section 3.13, Environmental Laws which
are exclusively governed by Section 3.19, labor, employment and similar laws
which are exclusively governed by Section 3.21, Tax laws which are exclusively
governed by Section 3.11, intellectual property laws which are exclusively
governed by Section 3.22 and real estate laws which are exclusively governed by
Section 3.6:

        (i) each Acquired Company is in material compliance with each Legal
Requirement that is applicable to it or to the conduct or operation of its
business or the ownership or use of any of its assets;

        (ii) to Seller's Knowledge, no event has occurred or circumstance exists
that (with or without notice or lapse of time) is reasonably likely to
(A) constitute or result in a violation by any Acquired Company of, or a failure
on the part of any Acquired Company to comply with, any material Legal
Requirement in any material respect, or (B) give rise to any obligation on the
part of any Acquired Company to undertake, or to bear any material cost of, any
remedial action; and

        (iii) no Acquired Company has received, at any time since January 1,
2002, any notice or other communication (whether oral or written) from any
Governmental Body regarding (A) any material violation of, or failure to comply
with, any Legal Requirement, or (B) any actual or alleged, obligation on the
part of any Acquired Company to undertake, or to bear all or any portion of the
cost of, any remedial action of any material nature.

        (b) Section 3.14(b) of the Seller Disclosure Schedule contains a
complete and accurate list of each material Governmental Authorization that is
held by any Acquired Company other than in relation to the Excluded Operations.
Each Governmental Authorization listed or required to be listed in
Section 3.14(b) of the Seller Disclosure Schedule is valid and in full force and
effect. Except as set forth in Section 3.14(b) of the Seller Disclosure
Schedule, (i) each Acquired Company is in material compliance with all of the
terms and requirements of each such Governmental Authorization, (ii) to Seller's
Knowledge, no event has occurred or circumstance exists that may (with or
without notice or lapse of time) (A) constitute or result directly or indirectly
in a material violation of or a material failure to comply with any such
Governmental Authorization, or (B) is reasonably likely to result in the
revocation, withdrawal, suspension, cancellation, or termination of, or any
material modification to, such Governmental Authorization, and (iii) no Acquired
Company has received, at any time since January 1, 2002, any notice or other
communication (whether oral or written) from any Governmental Body regarding
(A) any actual, alleged, possible, or potential violation of or failure to
comply with any term or requirement of any Governmental Authorization, or
(B) any actual or proposed revocation or suspension of, or modification to any
Governmental Authorization.

        3.15 Legal Proceedings; Orders.

        (a) Except as set forth in Section 3.15(a) of the Seller Disclosure
Schedule, there is no pending Proceeding:

        (i) that, other than as described in clause (ii) below, has been
commenced by or against any Acquired Company or that otherwise relates to or may
affect the business of, or any of the assets (excluding any Excluded Theatres,
the Company Headquarters or Seller Assumed Property and Contracts) owned or used
by, any Acquired Company or Acquired Theatre and that, if adversely determined,
could have a Material Adverse Effect upon such Acquired Company or Acquired
Theatre; or

        (ii) that has been commenced against Seller or the Company or any of
their respective Affiliates that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions.

        To Seller's Knowledge, except as set forth in Section 3.15(a) of the
Seller Disclosure Schedule, no such Proceeding has been threatened. The
Proceedings listed in Section 3.15(a) of the Seller Disclosure Schedule other
than items 1, 2 and 13(c) thereof, individually and in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on the Acquired
Companies, taken as a whole.

        (b) Except as set forth in Section 3.15(b) of the Seller Disclosure
Schedule:

        (i) there is no Order to which any of the Acquired Companies, or any of
the assets (excluding any Excluded Theatres, the Company Headquarters or Seller
Assumed Property and Contracts) owned or used by any Acquired Company, is
subject; and

        (ii) each Acquired Company is, and at all times since has been, in
compliance in all material respects with each Order to which it, or any of the
assets owned or used by it, is or has been subject.

        3.16 Absence of Certain Changes and Events. Except as set forth in
Section 3.16 of the Seller Disclosure Schedule and actions taken in connection
with the Restructuring or Excluded Operations, as of the date of this Agreement,
since the date of the Balance Sheet, the Acquired Companies have conducted their
businesses only in the Ordinary Course of Business and there has not been any:

        (a) change in any Acquired Company's authorized or issued capital stock;
grant of any stock option or right to purchase shares of capital stock of any
Acquired Company; issuance of any security convertible into such capital stock;
grant of any registration rights; purchase, redemption, retirement, or other
acquisition by any Acquired Company of any shares of any such capital stock; or
declaration or payment of any dividend or other distribution or payment in
respect of shares of capital stock;

        (b) amendment to the Organizational Documents of any Acquired Company;

        (c) payment or increase by any Acquired Company of any bonuses,
salaries, or other compensation (other than in the Ordinary Course of Business)
to any stockholder, director, officer, or employee or entry into any employment,
severance, or similar Contract with any director, officer, or employee;

        (d) adoption of, or increase in (other than in the Ordinary Course of
Business) the payments to or benefits under, any profit sharing, bonus, deferred
compensation, savings, insurance, pension, retirement, or other employee benefit
plan for or with any employees of any Acquired Company;

        (e) damage to or destruction or loss of any asset or property of any
Acquired Company, whether or not covered by insurance, materially and adversely
affecting the properties, assets, business or financial condition of the
Acquired Companies, taken as a whole;

        (f) entry into, termination of, or receipt of notice of termination of
(i) any license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement, or (ii) any Contract or transaction involving a
total remaining commitment by or to any Acquired Company of at least $200,000;

        (g) sale (other than sales of inventory in the Ordinary Course of
Business), lease, or other disposition of any material asset or property of any
Acquired Company or mortgage, pledge, or imposition of any Encumbrance, other
than a Permitted Encumbrance, on any material asset or property of any Acquired
Company, including the sale, lease, or other disposition of any of the
Intellectual Property;

        (h) cancellation or waiver of any claims or rights with a value to any
Acquired Company in excess of $200,000;

        (i) material change in the accounting methods used by any Acquired
Company; or

        (j) agreement, whether oral or written, by any Acquired Company to do
any of the foregoing.

        3.17 Contracts; No Defaults.

        (a) Section 3.17(a) of the Seller Disclosure Schedule contains a
complete and accurate list, and Seller has delivered or made available to Buyer
true and complete copies, of the following; provided, however, that in no event
will the following include (x) any Acquired Lease, (y) any Applicable Contract
comprising part of the Seller Assumed Property and Contracts or other Excluded
Operations or (z) any collective bargaining agreement, or other labor Contracts
or Plan (collectively, the following are referred to herein as the "Material
Contracts"):

        (i) each Applicable Contract that involves performance of services or
delivery of goods or materials by or to one or more Acquired Companies of an
amount or value in excess of $200,000;

        (ii) each Applicable Contract that was not entered into in the Ordinary
Course of Business and that involves expenditures or receipts of one or more
Acquired Companies in excess of $200,000;

        (iii) each Applicable Contract affecting the ownership of, leasing of,
title to, use of, or any leasehold or other interest in, any personal property
(except personal property leases and installment and conditional sales
agreements having a value per item or aggregate payments of less than $200,000
and with terms of less than one year);

        (iv) each Applicable Contract constituting a currently effective joint
venture, Partnership, and other Applicable Contract (however named) involving a
sharing of profits, losses, costs, or Liabilities by any Acquired Company with
any other Person;

        (v) each Applicable Contract containing covenants that in any way
materially restricts the business activity of any Acquired Company or materially
limits the freedom of any Acquired Company to engage in any line of business or
to compete with any Person;

        (vi) each power of attorney granted by an Acquired Company that is
currently effective and outstanding;

        (vii) each Applicable Contract for capital expenditures in excess of
$200,000;

        (viii) other than the Company Guarantees, each currently effective
written warranty, guaranty, or other similar undertaking with respect to
contractual performance of any other Person (other than another Acquired
Company) extended by any Acquired Company other than in the Ordinary Course of
Business; and

        (ix) each amendment, supplement, and modification (whether oral or
written) in respect of any of the foregoing.

        (b) As of the Closing Date, except as set forth in Section 3.17(b) of
the Seller Disclosure Schedule, neither Seller nor any Affiliate of Seller
(other than the Acquired Companies) has or may acquire any rights under, any
Material Contract.

        (c) Except as set forth in Section 3.17(c) of the Seller Disclosure
Schedule, each Material Contract is in full force and effect and is valid and
enforceable in accordance with its terms, except that such enforcement may be
subject to any bankruptcy, insolvency, reorganization, moratorium or other laws
now or hereafter in effect relating to or limiting creditors' rights generally
and the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any Proceedings therefor may be brought.

        (d) Except as set forth in Section 3.17(d) of the Seller Disclosure
Schedule:

        (i) each Acquired Company is in material compliance with each Material
Contract;

        (ii) to Seller's Knowledge, each other Person that has any obligation or
liability under any Material Contract is in material compliance with such
Material Contract; and

        (iii) to Seller's Knowledge, no event has occurred or circumstance
exists that (with or without notice or lapse of time) would be reasonably likely
to, in any material respect, contravene, conflict with, or result in a violation
or breach of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Material Contract.

        (e) Except in connection with the Restructuring, there are no
renegotiations of, attempts to renegotiate, or outstanding rights to renegotiate
any material amounts paid or payable to any Acquired Company under current or
completed Material Contracts with any Person, and no such Person has made
written demand for such renegotiation.

        3.18 Insurance.

        (a) Seller has delivered or made available to Buyer true and complete
copies of all policies of insurance to which any Acquired Company is a party and
any statement by the auditor of any Acquired Company's financial statements with
regard to the adequacy of such entity's coverage or of the reserves for claims.

        (b) Section 3.18(b) of the Seller Disclosure Schedule sets forth a true
and complete list of all policies of casualty, fire, medical, life, liability,
libel and other forms of insurance currently in effect with respect to the
properties, assets, directors, officers, employees, business and operations of
each Acquired Company. Such policies insure against such risks, casualties and
contingencies and are of such types and amounts as are appropriate for the size
and scope of the respective businesses of the Acquired Companies as they are now
being conducted. Each such policy is valid, outstanding and in full force and
effect; all premiums due and payable for such policies have been timely paid;
and all such policies (or extensions, renewals or replacements thereof on
comparable terms) in such amounts will be outstanding and in full force and
effect without interruption until the Closing.

        (c) Section 3.18(c) of the Seller Disclosure Schedule sets forth, by
year, for the current policy year and each of the 3 preceding policy years a
statement describing each claim, whether under an insurance policy or
self-insured, for an amount in excess of $200,000.

        3.19 Environmental Matters.

        (a) Except as set forth in Section 3.19(a) of the Seller Disclosure
Schedule, the Company and its Subsidiaries have complied (except for matters
which have been fully and finally resolved) and are in compliance with
Environmental Laws, except where such failure to have been or to be in
compliance would not have a Material Adverse Effect on the Acquired Companies.

        (b) Except as set forth in Section 3.19(b) of the Seller Disclosure
Schedule, (i) there has been no Environmental Release resulting from the
Company's or its Subsidiaries' operation or use of the Facilities or to Seller's
Knowledge, resulting from any other source, at, on, under or from the Facilities
that will result in any Environmental Claims against any Acquired Company or for
which an Acquired Company could become liable that, individually or in the
aggregate, will have a Material Adverse Effect on the Acquired Companies, taken
as a whole, and (ii) there exist no other facts, circumstances, actions,
omissions or conditions, initiated or occurring prior to the Closing as a result
of the Company's and its Subsidiaries' operation or use of the Facilities or to
Seller's Knowledge, otherwise, that would result in any Environmental Claims
that, individually or in the aggregate, would have a Material Adverse Effect on
the Acquired Companies, taken as a whole.

        (c) Except as set forth in Section 3.19(c) of the Seller Disclosure
Schedule, each of the Company and its Subsidiaries has obtained and maintained
in effect, all environmental permits, licenses, certificates, approvals and
other authorizations necessary to conduct the activities and business of the
Company and each such Subsidiary as currently conducted (collectively the
"Environmental Permits").

        (d) A list of the Environmental Permits is provided in Section 3.19(d)
of the Seller Disclosure Schedule.

        (e) Except as set forth in Section 3.19(e) of the Seller Disclosure
Schedule, (i) each of the Company and its Subsidiaries has timely filed
applications for all Environmental Permits and renewals of all existing
Environmental Permits; (ii) neither the Company or any of its Subsidiaries has
received written notice that any pending application for an Environmental Permit
or application for renewal of an Environmental Permit is likely to be denied;
and (iii) all the Environmental Permits are transferable and none require
Consent, notification, or other action to remain in effect following
consummation of the transaction contemplated hereby.

        (f) Except as set forth in Section 3.19(f) of the Seller Disclosure
Schedule, neither Seller, the Company nor any its Subsidiaries has received
written notice that any Environmental Claims have been asserted or assessed
against the Company or any of its Subsidiaries or the Facilities or the Former
Facilities and no Environmental Claims are pending or, to Seller's Knowledge,
threatened, against the Company or any of its Subsidiaries that, individually or
in the aggregate, would have a Material Adverse Effect on the Acquired
Companies, taken as a whole.

        (g) Except as set forth in Section 3.19(g) of the Seller Disclosure
Schedule, neither the Company nor any of its Subsidiaries has transported or
arranged for the treatment, disposal, or transportation of any Hazardous
Materials to any location that is listed on the EPA's National Priorities List
("NPL") or the Comprehensive Environmental Response, Compensation, Liability
Information System ("CERCLIS") or on any similar list of properties requiring
Clean-up maintained by a Governmental Authority except where such transportation
or arrangement, individually or in the aggregate, would not have a Material
Adverse Effect on the Acquired Companies, taken as a whole.

        (h) Except as set forth in Section 3.19(h) of the Seller Disclosure
Schedule, (i) to the Seller's Knowledge, none of the Facilities is listed on the
NPL or CERCLIS, or any similar list of properties requiring Clean-up maintained
by a Governmental Authority, and (ii) no part of the Facilities was ever used or
is it now being used by the Company or any of its Subsidiaries or to the
Seller's Knowledge by any other person (A) as a dump or landfill, (B) as a
disposal, storage, transfer or handling area for Hazardous Materials that
requires a permit under Environmental Laws or (C) as a gasoline service station
or dry-cleaner.

        (i) Except as set forth in Section 3.19(i) of the Seller Disclosure
Schedule, no polychlorinated biphenyls ("PCBs"), radioactive materials, toxic
mold, friable asbestos, other asbestos containing materials that are in a
condition that poses a risk to human health, radon, or urea formaldehyde is
present at any of the Facilities, and there are no and never have been at the
Facilities, any wetlands or any underground improvements or above ground
improvements used for the storage of Hazardous Materials.

        (j) Except as set forth in Section 3.19(j) of the Seller Disclosure
Schedule, during the Company's or any of its Subsidiary's ownership, operation,
or tenancy at any Former Facility, and to the Seller's Knowledge, prior to such
time, (i) there was no Environmental Release of Hazardous Materials at, on,
under or from the Former Facility, except for such Environmental Releases by the
Company or its Subsidiaries or to Seller's Knowledge by any other person that
would not have a Material Adverse Effect on the Acquired Companies, taken as a
whole, and (ii) no part of any Former Facility was used by the Company or its
Subsidiaries as to Seller's Knowledge by any other person as (A) a dump or
landfill, (B) as a disposal, storage, transfer or handling area for Hazardous
Materials that required a permit under Environmental Laws, or (C) as a gasoline
service station or dry-cleaner.

        (k) Except as set forth in Section 3.19(k) of the Seller Disclosure
Schedule, the Acquired Companies have furnished or made available to Buyer
copies of all environmental assessments, reports, Phase I and Phase II audits
and other documents in their possession that relate to the environmental
condition of the Facilities, any Environmental Claims against the Acquired
Companies, or the Acquired Companies' compliance with Environmental Laws, and,
to Seller's Knowledge, any such documents or information the Acquired Companies
have furnished or made available to Buyer are accurate and complete in all
material respects.

        (l) No authorization, notification, recording, filing, Consent, waiting
period, remediation, investigation, or approval is required under any
Environmental Law in order to consummate the transaction contemplated hereby.

        3.20 Employees. To Seller's Knowledge, as of Closing, no Transferred
Employee is a party to, or is otherwise bound by, any agreement or arrangement,
including any confidentiality, noncompetition, or proprietary rights agreement,
between such Transferred Employee and any other Person ("Proprietary Rights
Agreement") that in any way adversely affects or will affect (i) the performance
of his duties as a Transferred Employee of the Acquired Companies, or (ii) the
ability of any Acquired Company to conduct its business, including any
Proprietary Rights Agreement with Seller or the Acquired Companies by any such
Transferred Employee. Except as otherwise contemplated by this Agreement, to
Seller's Knowledge, no Transferred Employee intends to terminate his or her
employment with such Acquired Company.

        3.21 Labor Relations; Compliance. Except as set forth on Section 3.21 of
the Seller Disclosure Schedule and other than in relation to the Excluded
Operations:

        (a) no Acquired Company has been or is a party to any collective
bargaining or other labor Contract;

        (b) there is not presently pending or existing, and there is not
threatened, with respect to any Acquired Company (i) any strike, slowdown,
picketing, work stoppage, or employee grievance process, (ii) any Proceeding
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed by an
employee or union with the National Labor Relations Board, the Equal Employment
Opportunity Commission, or any comparable Governmental Body, organizational
activity, or other labor or employment dispute against or affecting any of the
Acquired Companies or their premises, (iii) to Seller's Knowledge, any
application for certification of a collective bargaining agent; or to Seller's
Knowledge, no event has occurred or circumstance exists that could provide the
basis for any strike, slowdown, picketing or work stoppage.

        (c) other than Tax laws which are exclusively governed by Section 3.11,
each Acquired Company is in compliance in all material respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
occupational safety and health, and plant closing including, without limitation,
the WARN Act and the notice requirements thereof; and

        (d) no Acquired Company is liable for the payment of any compensation,
damages, fines, penalties, or other amounts, however designated, for failure to
comply in all material respects with any of the foregoing Legal Requirements.
There is no lockout of any employees by any Acquired Company, and no such action
is contemplated by any Acquired Company.

        3.22 Intellectual Property.

        (a) Except as set forth in Section 3.22(a) of the Seller Disclosure
Schedule, one or more of the Acquired Companies are the sole and exclusive owner
of, or have the valid right to use, sell or license, all Intellectual Property
necessary or otherwise material to the conduct of their respective businesses as
presently conducted free and clear of all Encumbrances, other than Permitted
Encumbrances. Section 3.22(a) of the Seller Disclosure Schedule sets forth a
complete and accurate list of all (i) patents and patent applications,
(ii) trademark or service mark registrations and applications and Internet
domain names, (iii) copyright registrations and applications, and (iv) material
unregistered copyrights, service marks, trademarks and trade names, each as
owned by one or more of the Acquired Companies. Except as set forth in
Section 3.22(a) of the Seller Disclosure Schedule, one or more of the Acquired
Companies are currently listed in the records of the appropriate United States,
state or other governmental agency as the sole owner of record for each
application and registration listed in Section 3.22(a) of the Seller Disclosure
Schedule.

        (b) Each item of Intellectual Property listed in Section 3.22(a) of the
Seller Disclosure Schedule is valid and subsisting, in full force and effect in
all material respects, and has not been canceled, expired or abandoned. Except
as set forth in Section 3.22(b) of the Seller Disclosure Schedule, one or more
of the Acquired Companies possess all right, title and interest in and to each
such item free and clear of all Encumbrances, other than Permitted Encumbrances.
Except as set forth in Section 3.22(b) of the Seller Disclosure Schedule, there
is no pending or existing opposition, interference, cancellation proceeding or
other legal or governmental proceeding before any court or registration
authority in the United States, or to Seller's Knowledge, in any other
jurisdiction, against the items listed in Section 3.22 (a) of the Seller
Disclosure Schedule, and, to Seller's Knowledge, there is no threatened
opposition, interference, cancellation proceeding or other legal or governmental
proceeding before any court or registration authority in any jurisdiction
against the items listed in Section 3.22(a) of the Seller Disclosure Schedule.

        (c) Section 3.22(c) of the Seller Disclosure Schedule sets forth a
complete and accurate list of all material agreements pertaining to the use of
or granting any right to use or practice any rights under any Intellectual
Property, whether the Acquired Companies are the licensees or licensors
thereunder (the "Licenses") and any written settlements or assignments relating
to any Intellectual Property. The Licenses are valid and binding obligations of
each party thereto, enforceable against each such party in accordance with their
terms, and there are no material breaches or defaults under any Licenses, nor
has any event occurred which with notice or lapse of time would constitute a
material breach or default, or permit termination, modification or acceleration,
of any Licenses. Each License will continue to be valid, binding and
enforceable, and in full force and effect on identical terms immediately
following the consummation of the Contemplated Transactions upon obtaining the
Required Intellectual Property Consents, if any.

        (d) Except with respect to Excluded Operations, to Seller's Knowledge,
no trade secret or confidential know-how material to the business of the
Acquired Companies as currently operated has been disclosed or authorized to be
disclosed to any third party, other than pursuant to a non-disclosure agreement
that protects the Acquired Companies' proprietary interests in and to such trade
secrets and confidential know-how. Except with respect to Excluded Operations,
the Acquired Companies have taken reasonable precautions to protect the secrecy,
confidentiality and value of its trade secrets and confidential know-how.

        (e) Except as set forth in Section 3.22(e) of the Seller Disclosure
Schedule, the conduct of the business of the Acquired Companies as presently
conducted does not interfere with, infringe upon or misappropriate any
intellectual property right owned or controlled by any third party. To Seller's
Knowledge, no third party is interfering with, infringing upon or
misappropriating any Intellectual Property owned by the Acquired Companies and,
except as set forth in Section 3.22(e) of the Seller Disclosure Schedule, no
such claims have been made against a third party by the Acquired Companies.
Except as set forth in Section 3.22(e) of the Seller Disclosure Schedule there
are no claims or suits pending or threatened, and the Acquired Companies have
not received any written notice of a third party demand, claim or suit,
(x) alleging that the Acquired Companies' activities or the conduct of their
businesses infringes or infringed upon or constitutes or constituted the
unauthorized use of the intellectual property rights of any third party or
(y) challenging the ownership, use, validity or enforceability of the
Intellectual Property owned by the Acquired Companies or, to Seller's Knowledge,
any other material Intellectual Property used in the business of the Acquired
Companies as currently conducted or in or to which the Acquired Companies have
any right, title or interest.

        (f) There are no settlements, Consents, judgments or orders which
restrict the rights of the Acquired Companies to use any Intellectual Property
owned by the Acquired Companies.

        (g) Except as set forth in Section 3.22(g) of the Seller Disclosure
Schedule and subject to any Required Intellectual Property Consents, each item
of Intellectual Property owned, licensed or available for use by the Acquired
Companies immediately prior to the consummation of the transactions contemplated
hereby will be owned, licensed or available for use by one or more of the
Acquired Companies on identical terms and conditions immediately subsequent to
such consummation free and clear of all Encumbrances, other than Permitted
Encumbrances. The consummation of the transactions contemplated hereby will not
require the consent of any Governmental Authority or third party in respect of
any such Intellectual Property, except for such consents set forth in
Section 3.22(g) of the Seller Disclosure Schedule(the "Required Intellectual
Property Consents").

        (h) To Seller's Knowledge, no present or former officer, director,
employee or consultant of the Acquired Companies has any right, title or
interest, directly or indirectly, in whole or in part, in or to any material
Intellectual Property owned by one or more of the Acquired Companies.

        3.23 Transactions with Affiliates. Except as set forth in Section 3.23
of the Seller Disclosure Schedule or solely with respect to Excluded Operations,
as of the Closing Date no current or former director, executive officer or
stockholder (other than an Acquired Company) of Seller, any Affiliate of Seller,
any Acquired Company or any Affiliate of an Acquired Company will be party to
any Material Contract or, to Seller's Knowledge, has a material interest in any
Material Contract or Acquired Lease.

        3.24 Brokers or Finders. Seller and Seller's Affiliates and their
respective agents have not incurred any obligation or liability, contingent or
otherwise, for brokerage or finders fees or agents commissions or other similar
payment in connection with this Agreement or the Contemplated Transactions.

        3.25 Stock Consideration Investment.

        (a) Seller is acquiring the Regal Shares for its own account and not for
resale or distribution in any transaction that would be in violation of the
securities laws of the United States or any state thereof. Seller is able to
bear the economic risk of its investment in the Stock Consideration for an
indefinite period of time and understands that the Stock Consideration has not
been registered under the Securities Act and cannot be sold unless subsequently
registered under the Securities Act and any applicable state securities acts, or
an exemption from such registration is available.

        (b) Seller is an "accredited investor" as defined in Rule 501 of
Regulation D promulgated under the Securities Act.

        (c) Seller understands that the certificate representing the Stock
Consideration will contain the following legend:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "ACT") OR STATE SECURITIES LAWS AND CANNOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF REGISTRATION UNDER THE
ACT AND REGULATIONS PROMULGATED THEREUNDER AND APPLICABLE STATE SECURITIES LAWS.

PURSUANT TO SECTION 151(f) OF THE DELAWARE GENERAL CORPORATION LAW, THE COMPANY
WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE POWERS,
DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL, OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS."

        3.26 Investigation by Seller; Buyer's Liability. Seller has conducted
its own independent investigation, review and analysis of the business,
operations, assets, liabilities, results of operations, financial condition,
software, technology and prospects of Buyer, which investigation, review and
analysis was done by Seller and its Affiliates and, to the extent Seller deemed
appropriate, by Seller's Representatives. Seller acknowledges that it and its
Representatives have been provided access to the personnel, properties, premises
and records of Buyer for such purpose. Buyer has made available to Seller the
opportunity to ask questions of officers of Buyer and to acquire additional
information about the business and financial condition of Buyer. Other than with
respect to the representations and warranties made in Section 4 of this
Agreement as modified by the Buyer Disclosure Schedule and the ancillary
agreements and certificates hereto (and subject to the limitations contained in
and provisions of this Agreement), Seller acknowledges that neither Buyer nor
any of its Affiliates or Representatives makes or has made any representation or
warranty, either express or implied, including as to the accuracy or
completeness of or will have any liability with respect to any of the
information provided or made available to Seller or its Representatives.

4. REPRESENTATIONS AND WARRANTIES OF BUYER.

        Concurrently with the execution and delivery of this Agreement, Buyer
represents and warrants to Seller as follows:

        4.1 Organization and Good Standing.

        (a) Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Delaware. Buyer has requisite corporate
power and authority to conduct its business as it is now being conducted, to own
or use the properties and assets that it purports to own or use, and to perform
all its obligations under material Contracts. Buyer is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the material
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except in those jurisdictions where the failure to
be so qualified and in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Buyer.

        (b) Buyer has delivered or made available to Seller copies of its
Organizational Documents, as currently in effect.

        4.2 Authority; No Conflict.

        (a) This Agreement constitutes a valid and binding obligation of Buyer
enforceable against Buyer in accordance with its terms, except that such
enforcement may be subject to any bankruptcy, insolvency, reorganization,
moratorium or other laws now or hereafter in effect relating to or limiting
creditors' rights generally and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any Proceedings
therefor may be brought. Upon the execution and delivery by Buyer and/or, where
applicable, Buyer's Affiliate of the Noncompetition Agreement, the Hoyts License
Agreement, the Stockholders Agreement, the Regal Indemnification Agreement, the
IT Interim Agreement, the Transitional Services Agreement, the Release and the
Escrow Agreement (collectively, the "Buyer Closing Documents"), Buyer Closing
Documents will constitute valid and binding obligations of Buyer and/or, where
applicable, Buyer's Affiliate enforceable against Buyer and/or, where
applicable, Buyer's Affiliate in accordance with their respective terms, except
that such enforcement may be subject to any bankruptcy, insolvency,
reorganization, moratorium or other laws now or hereafter in effect relating to
or limiting creditors' rights generally and the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any Proceedings
therefor may be brought. Buyer and, where applicable, Buyer's Affiliate has the
right, power and authority to execute and deliver this Agreement and the Buyer
Closing Documents to which it is a party and to perform their obligations under
this Agreement and Buyer Closing Documents, as applicable.

        (b) Except as set forth in Section 4.2(b) of the Buyer Disclosure
Schedule to this Agreement, neither the execution and delivery of this Agreement
nor the consummation or performance of any of the Contemplated Transactions
will, directly or indirectly (with or without notice or lapse of time):

        (i) contravene, conflict with, or result in a violation of (A) the
Organizational Documents of Buyer, or (B) any resolution adopted by the board of
directors or the stockholders of Buyer;

        (ii) contravene, conflict with, or result in a material violation of,
any material Legal Requirement or any material Order to which Buyer, or any of
the assets owned or used by Buyer, may be subject;

        (iii) contravene, conflict with, or result in a material violation of,
or give any Governmental Body the right to revoke, withdraw, suspend, cancel,
terminate, or modify, any material Governmental Authorization that is held by
Buyer or that otherwise relates to the business of, or any of the assets owned
or used by, Buyer;

        (iv) contravene, conflict with, or result in a violation or breach of,
or give any Person the right to declare a default or exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate, or
modify, any material Contract to which Buyer is a party or by which Buyer may be
bound; or

        (v) result in the imposition or creation of any Encumbrance upon or with
respect to any of the material assets owned or used by Buyer.

        Except as set forth in Section 4.2(b) of the Buyer Disclosure
Scheduleand applicable requirements of the HSR Act, Buyer is not nor will it be
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

        4.3 Certain Legal Proceedings; Orders.

        (a) Except as disclosed in Buyer's SEC Filings filed prior to the date
hereof or set forth in Section 4.3 of the Buyer Disclosure Schedule, there is no
Proceeding pending, or to Buyer's Knowledge, threatened against Buyer or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, Buyer that would reasonably be expected to result in a Material
Adverse Effect on Buyer and its Subsidiaries, taken as a whole.

        (b) Except as set forth in Section 4.3 of the Buyer Disclosure Schedule,
there is no Proceeding pending that has been commenced against Buyer or its
Subsidiaries that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

        (c) Except as disclosed in Buyer's SEC Filings filed prior to the date
hereof:

        (i) there is no Order to which Buyer or any of its Subsidiaries, or any
of the assets owned or used by Buyer or any of its Subsidiaries, is subject; and

        (ii) each of Buyer and its Subsidiaries is, and at all times since has
been, in compliance in all material respects with each Order to which it, or any
of the assets owned or used by it, is or has been subject.

        4.4 Brokers or Finders. Buyer and Buyer's Affiliates and their
respective officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders' fees or agents' commissions
or other similar payment in connection with this Agreement or Contemplated
Transactions.

        4.5 Capitalization. The authorized capital stock of Buyer consists of
(a) 500,000,000 shares of Regal Stock of which, prior to the issuance of the
Regal Shares, as of January 30, 2003, 46,497,994 shares are issued and
outstanding, (b) 200,000,000 shares of Class B common stock, par value $0.001
per share, of which, as of January 30, 2003, 85,287,957 shares are issued and
outstanding and (c) 50,000,000 shares of preferred stock, par value $0.001 per
share, of which, as of January 30, 2003, no shares are issued and outstanding.
All of the outstanding equity securities of Buyer have been duly authorized and
validly issued and are fully paid and nonassessable. Except for (x) outstanding
options, as of January 30, 2003, to acquire an aggregate of 9,218,344 shares of
Regal Stock and (y) outstanding warrants to acquire an aggregate of 269,129
shares of Regal Stock and 3,928,185 shares of Class B common stock and (z) the
Amended and Restated Regal Entertainment Group Stockholders' Agreement, dated
May 14, 2002, there are no Contracts, including, without limitation, any
buy/sell agreements, shareholders' agreements, subscriptions, options, warrants,
calls, rights, commitments, understandings, restrictions or arrangements,
relating to the issuance, sale, voting or transfer of any equity securities of
Buyer. None of the outstanding equity securities of Buyer was issued in
violation of the Securities Act or any other Legal Requirement. Upon issuance to
Seller in accordance with the terms and conditions of this Agreement, the Regal
Shares will be duly authorized and validly issued, fully paid and nonassessable
and will be issued to Seller free and clear of any Encumbrance, other than any
Encumbrances existing under Federal or state securities laws.

        4.6 SEC Filings. Buyer has filed all documents required to be filed with
the SEC since May 14, 2002 (the "SEC Filings"). As of their respective dates,
the SEC Filings complied in all material respects with the requirements of the
Securities Act or the Securities Exchange Act, as the case may be, and none of
the SEC Filings contained any untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading. The financial statements of Buyer included in the SEC Filings comply
as to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto, have
been prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated under the
Securities Exchange Act) and fairly present (subject, in the case of unaudited
statements, to normal, recurring audit adjustments the effect of which would
not, as of the date hereof, individually or in the aggregate, be materially
adverse) the financial position of Buyer as of the dates thereof and the results
of its operations and cash flows for the periods then ended.

        4.7 Shares Investment.

        (a) Buyer is acquiring the Shares for its own account and not for resale
or distribution in any transaction that would be in violation of the securities
laws of the United States or any state thereof. Buyer is able to bear the
economic risk of its investment in the Shares for an indefinite period of time
and understands that the Shares have not been registered under the Securities
Act and cannot be sold unless subsequently registered under the Securities Act
and any applicable state securities acts, or an exemption from such registration
is available.

        (b) Buyer is an "accredited investor" as defined in Rule 501 of
Regulation D promulgated under the Securities Act.

        4.8 Investigation by Buyer; Seller's Liability. Buyer has conducted its
own independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations, financial condition, software,
technology and prospects of the Acquired Companies, which investigation, review
and analysis was done by Buyer and its Affiliates and, to the extent Buyer
deemed appropriate, by Buyer's Representatives. Buyer acknowledges that it and
its Representatives have been provided access to the personnel, properties,
premises and records of the Acquired Companies for such purpose. Seller has made
available to Buyer the opportunity to ask questions of officers of the Acquired
Companies and to acquire additional information about the business and financial
condition of the Acquired Companies. Other than with respect to the
representations and warranties made in Section 3 of this Agreement as modified
by the Seller Disclosure Schedule and the ancillary agreements and certificates
hereto (and subject to the limitations contained in and provisions of this
Agreement), Buyer acknowledges that none of Seller, the Acquired Companies or
any of their respective Affiliates or Representatives makes or has made any
representation or warranty, either express or implied, including as to the
accuracy or completeness of or will have any liability with respect to any of
the information provided or made available to Buyer or its Representatives.

        4.9 No Material Adverse Change. Since September 26, 2002, there has been
no event or development that has had or would reasonably be expected to have a
Material Adverse Effect on the Buyer and its Subsidiaries, taken as a whole.

5. COVENANTS OF THE COMPANY AND SELLER.

        5.1 Access and Investigation. Between the date of this Agreement and the
Closing Date, Seller will, and will cause each Acquired Company and its
Representatives to, as Buyer reasonably deems necessary or advisable in
connection with the consummation of the Contemplated Transactions, subject, in
each case, to applicable legal restrictions and any limitations applicable to
Representatives, (i) afford Buyer and its Representatives and its lenders and
their Representatives (collectively, "Buyer's Advisors") reasonable access,
during normal business hours, and upon reasonable notice, to each Acquired
Company's personnel, properties, contracts, books and records, and other
documents and data, (ii) permit Buyer and Buyer's Advisors to make copies of all
such contracts, books and records, and other existing documents and data as
Buyer or Buyer's Advisors may reasonably request, and (iii) furnish or make
available to Buyer and Buyer's Advisors such additional financial, operating,
and other data and information as Buyer may reasonably request; provided,
however, that any such access will be conducted at Buyer's expense, at a
reasonable time, under the supervision of the personnel of Seller, the Company
or their respective Affiliates and in such a manner as to maintain the
confidentiality of this Agreement and the Contemplated Transactions and not to
interfere unreasonably with the normal operation of the business of Seller or
the Acquired Companies.

        5.2 Operation of the Businesses of the Acquired Companies. Between the
date of this Agreement and the Closing Date, except for actions taken in
connection with (i) the Restructuring, (ii) the Excluded Operations, (iii) this
Agreement, (iv) the transfer of Acquired Theatres between Acquired Companies,
and (v) the Contemplated Transactions, Seller and the Company will, and will
cause each Acquired Company, and any Excluded Subsidiary that owns or holds one
or more Acquired Theatres (and then only as to such Acquired Theatres), to:

        (a) conduct the business of such Acquired Company or Excluded Subsidiary
only in the Ordinary Course of Business;

        (b) use their reasonable best efforts to preserve intact the current
business organization of such Acquired Company or Excluded Subsidiary, keep
available the services of the Transferred Employees, and maintain the relations
and goodwill with suppliers, customers, landlords, creditors, Transferred
Employees, agents, and others having business relationships with such Acquired
Company or Excluded Subsidiary; or

        (c) except as may be expressly permitted by this Agreement or as agreed
to in writing by Buyer, not permit such Acquired Company or Excluded Subsidiary,
where applicable, to:

        (i) amend its Organizational Documents;

        (ii) incur any Debt other than Debt that constitutes a current liability
or indebtedness incurred to an Affiliate;

        (iii) issue or propose the issuance of any shares of its capital stock
or any class of securities convertible into, or rights, warrants or options to
acquire, any such shares or convertible securities other than to capitalize
Debt;

        (iv) sell or transfer any of its inventory, except in the Ordinary
Course of Business;

        (v) change its method of accounting or any accounting principle, method,
estimate or practice, except in the Ordinary Course of Business or as may be
required by a Legal Requirement or GAAP;

        (vi) terminate or materially amend (x) any Acquired Lease, except in the
Ordinary Course of Business or (y) any Material Contract with respect to any
Acquired Theatre, except in the Ordinary Course of Business or in connection
with the Restructuring;

        (vii) declare, set aside or pay any dividend or distribution with
respect to its capital stock other than a dividend to distribute cash and cash
equivalents held by the Acquired Companies to the Seller as contemplated by
Section 2.5(a) of this Agreement;

        (viii) enter into any transactions with or on behalf of any Affiliate
(except the Company or any Subsidiary of the Company) or engage in any
transaction, or enter into any agreement, arrangement, or understanding with,
directly or indirectly, any Affiliate (except the Company or any Subsidiary of
the Company) except (A) in the Ordinary Course of Business (B) to discharge Debt
or (C) to discharge any guarantees or Encumbrances of the Acquired Companies and
Acquired Theatres under Seller's credit facilities;

        (ix) (a) enter into any employment agreement or (b) pay, other than in
the Ordinary Course of Business, any bonus to any Transferred Employee or grant
any Transferred Employee any other increase in compensation in any form;

        (x) make any single capital expenditure in excess of $500,000 except
(A) as already approved by the Board of Directors of such Acquired Company prior
to the date of this Agreement or (B) for capital expenditures relating to
Excluded Theatres; or

        (xi) agree or otherwise commit to take any of the actions proscribed by
the foregoing paragraphs (i) through (x).

        5.3 Required Approvals. As promptly as practicable after the date of
this Agreement, Seller will, and will cause the Company and its Subsidiaries to,
make all filings required by Legal Requirements to be made by them in order to
consummate the Contemplated Transactions (including all filings under the HSR
Act, to the extent such filings have not been made prior to the date hereof).
Between the date of this Agreement and the Closing Date, Seller will, and will
cause the Company and its Subsidiaries to, (a) cooperate with Buyer with respect
to all filings that Buyer is required by Legal Requirements to make in
connection with the Contemplated Transactions, and (b) cooperate with Buyer in
obtaining all Consents identified in Section 4.2(b) of the Buyer Disclosure
Schedule (including taking all actions requested by Buyer to cause early
termination of any applicable waiting period under the HSR Act).

        5.4 Third Party Consents.

        (a) To the extent that the consummation of the Contemplated Transactions
requires under any Material Contract the Consent of any other party to such
Material Contract (either expressly or because a failure to obtain such Consent
would constitute a breach thereof or default thereunder) and with respect to the
Lessor Consents and the Consents required pursuant to the Restructuring, this
Agreement will not constitute an assignment thereof, or an attempted or deemed
assignment thereof, unless and until such Consent is obtained.

        (b) Seller will use its reasonable best efforts (which will not require
Seller to commence any litigation), and Buyer will cooperate with Seller and use
its reasonable best efforts, to obtain each and every Lessor Consent by the
Closing Date; provided, however, that each party will bear its own costs and
expenses, and neither Seller nor Buyer will be obligated to pay any
consideration therefor to the Person from whom the Lessor Consent is requested
(other than any customary filing and similar fees payable to any Governmental
Entity and expenses payable to landlord or landlords' agents required under the
terms of an Acquired Lease in connection with obtaining Consent, in any such
case to be payable by Seller).

        (c) If one or more of the Lessor Consents have not been obtained on or
prior to the Closing Date, Seller will use its reasonable best efforts to
(i) provide Buyer the benefits of each Acquired Theatre associated with any
Acquired Lease for which Lessor Consent was not obtained,(ii) cooperate in any
reasonable and lawful arrangement designed to provide such benefits to Buyer,
without incurring any financial obligation to Buyer and (iii) enforce to the
fullest extent permitted by applicable law for the account and benefit of Buyer
any and all rights of Seller or the relevant Acquired Company arising from such
Acquired Leases against all other parties thereto (including the termination of
such Acquired Lease in accordance with the terms thereof on the advice of
Buyer). Collectively, the rights and benefits intended to be provided to Buyer
pursuant to clauses (i), (ii) and (iii) above are referred to herein as the
"Economic Benefit."

        5.5 [Intentionally Omitted.]

        5.6 No Negotiation. Except for any actions taken or contemplated solely
in connection with the Restructuring or the Excluded Operations, until such
time, if any, as this Agreement is terminated pursuant to Section 9, Seller and
its Affiliates will not, and Seller will cause each Acquired Company and each of
their Representatives not to, directly or indirectly solicit, initiate, or
encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to any Person (other than Buyer) relating to any
transaction involving the sale of the business or assets (other than in the
Ordinary Course of Business) of any Acquired Company, or any of the capital
stock of any Acquired Company, or any merger, consolidation, business
combination, or similar transaction involving any Acquired Company.

        5.7 Reasonable Best Efforts. Between the date of this Agreement and the
Closing Date, Seller and the Company will use their reasonable best efforts to
(a) cause the conditions in Sections 7 and 8 to be satisfied and to consummate
the Contemplated Transactions and (b) negotiate in good faith to reach agreement
with Buyer on the terms and conditions of the (i) the provision of Critical
Theatre Level Software, (ii) IT Interim Agreement and (iii) the Transitional
Services Agreement.

        5.8 Restructuring; Excluded Operations

        (a) Prior to the Closing, Seller will, and will cause its Subsidiaries
to, use their respective reasonable best efforts in accordance with the terms
and conditions, of Annex IV to this Agreement, including obtaining necessary
Consents to (i) sell, distribute or otherwise transfer to Seller or an Affiliate
of Seller or any other Person (other than an Acquired Company) all of the
Acquired Companies' right, title and interest in the assets (including, without
limitation, related leases) and Liabilities associated with those theatres which
are not being acquired by Buyer and identified under the heading "Excluded
Theatres" on Annex I to this Agreement (the "Excluded Theatres") and the Seller
Assumed Property and Contracts and the Excluded Operations, (ii) sell,
distribute or otherwise transfer to an Acquired Company, any Acquired Theatres
currently owned or held by an Excluded Subsidiary and/or (iii) sell, distribute
or otherwise transfer those Subsidiaries of the Company (the "Excluded
Subsidiaries") that are not Acquired Companies (all of such Excluded
Subsidiaries are listed on Annex Ito this Agreement) to Seller or one or more
Affiliates of Seller or any other Person (other than an Acquired Company) (all
actions referred to in clauses (i), (ii) and (iii) of this Section 5.8(a) taken
in furtherance thereof and in clause (b) below being referred to herein
collectively as the "Restructuring").

        (b) It is acknowledged that Seller will seek to implement the
Restructuring in a manner not inconsistent with the methodology referred to in
Annex IV of this Agreement provided that, in consultation with Buyer or at the
request of Buyer, Seller may adopt alternate methodologies that will accomplish
the Restructuring in a manner that minimizes the requirements for landlord
consents. To the extent that Seller receives any consideration in connection
with the Restructuring or the Excluded Operations, such consideration will be
for Seller's account.

        5.9 [Intentionally Omitted.]

        5.10 Labor Issues. Seller will cause its Subsidiaries to perform and
discharge all requirements, if any, under the WARN Act or under similar
applicable state and local laws and regulations in connection with the
Contemplated Transactions as a result of actions taken prior to the Closing. To
the extent that any such requirements are triggered by actions taken by Buyer
after the Closing with respect to the Acquired Companies, Buyer will perform and
discharge all such requirements. Prior to the Closing Date, Seller will have
caused the Acquired Companies to terminate or transfer to an Affiliate of Seller
(other than an Acquired Company), all employees of the Acquired Companies other
than the Transferred Employees.

        5.11 Tax Sharing Agreements. Seller will cause the Acquired Companies to
terminate any and all existing Tax sharing agreements or arrangements, written
or unwritten, binding the Acquired Companies as of the Closing Date.

        5.12 Title Matters. At Buyer's option and sole cost and expense, Buyer
may obtain, at any time before Closing, such title insurance commitments,
endorsements, policies and other reports as it deems necessary or advisable or
as may be required by any of its lenders. Seller will, and will cause the
Acquired Companies to reasonably cooperate in connection with the issuance
thereof, provided the same is at no cost or liability to Seller. By way of
example, in no case will Seller or its Subsidiaries, including without
limitation any Acquired Company, be obligated to deliver any instrument or
affidavit required for Buyer to obtain zoning, non-imputation or comprehensive
endorsements.

        5.13 Payment of Severance Obligations. Seller will assume or discharge
all liabilities of the Company with respect to severance payments, benefits and
other obligations associated with the termination of any employees of the
Company and its Subsidiaries other than the Transferred Employees prior to the
Closing.

        5.14 Treatment of Company Guarantees. Seller will use its reasonable
best efforts (provided that such obligation will not require Seller to exercise
any buy-out option or otherwise purchase the leased equipment under any
equipment lease) to have released and cancelled at or prior to the Closing each
of the Company Guarantees, including using its reasonable best efforts to cause
itself or one of its Affiliates (other than an Acquired Company) to be
substituted in all respects for any Acquired Company directly affected thereby
in respect of each of the Company Guarantees. If Seller is unable to either
release and cancel such Company Guarantee or cause itself or one of its
Affiliates to be so substituted in respect of such Company Guarantee as of the
Closing Date, then Seller will continue to use its reasonable best efforts
thereafter to have released and cancelled as soon as practicable each of the
Company Guarantees, including using its reasonable best efforts to cause itself
or one of its Affiliates (other than an Acquired Company) to be substituted in
all respects for any Acquired Company directly affected thereby in respect of
each of the Company Guarantees. Following the Closing Date, Seller will provide
Buyer with notice as soon as reasonably practicable following Seller's receipt
of notice of a claim being made by a lessor under any lease that has the benefit
of a Company Guarantee.

        5.15 Treatment of 401(k) Accounts. Effective immediately prior to the
Closing, Seller will assume the Hoyts Cinemas Corporation 401(k) Savings Plan
(the "Seller 401 (k) Plan"). As soon as practicable following the Closing Date,
Seller will cause the trustee of Seller 401(k) Plan to transfer (in accordance
with the requirements of Section 414(1) of the IRC), in cash (or, with respect
to Seller 401 (k) Plan loan promissory notes, in kind), the account balances
(including outstanding loan balances) under Seller 401 (k) Plan (the
"Transferred Account Balances") of each Transferred Employee who is a
participant in Seller 401 (k) Plan to the trustee of a defined contribution plan
(the "Buyer 401 (k) Plan") and trust maintained by Buyer or the Company on or
after the Closing Date (such plan and trust to be established or designated by
Buyer) which are intended to be qualified under Sections 401 (a) and 501 (a) of
the IRC, respectively. The parties will cooperate in the taking of any action
and the filing of any documents that may be required in connection with the
transfer of assets and liabilities described herein.

        5.16 Seller Updated Information. At or prior to the Closing, Seller may
notify Buyer of any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
otherwise disclosed on the Seller Disclosure Schedule (the "Seller Updated
Information"). Such Seller Updated Information will not be deemed to have been
set forth or otherwise disclosed as of the date of this Agreement.



        5.17 Critical Theatre Level Software. Seller will arrange for the
Acquired Companies to have, for the Critical Theatre Level Software Period, all
rights necessary for the use and enjoyment of the Critical Theatre Level
Software in an equivalent manner in all material respects as the Critical
Theatre Level Software is being used as of the date hereof at the Acquired
Theatres, such Critical Theatre Level Software to be provided to the Acquired
Companies at a cost no greater in the aggregate than Seller's cost as of the
date hereof and on terms no less favorable in the aggregate than the terms on
which such Critical Theatre Level Software is being used by the Acquired
Companies as of the date hereof; provided, that Seller shall have the right, in
its reasonable discretion and after consultation with Buyer, to provide
alternative software that has equivalent functionality in all material respects
as the ICON software and/or the Theatron Data System software, which alternative
software shall for purposes hereof be deemed part of the Critical Theatre Level
Software. Buyer shall have the right to inspect (at Buyer's cost, during normal
business hours and upon reasonable written notice to Seller) five (5) days prior
to the Closing Date, the Critical Theatre Level Software. For the purposes
hereof, "Critical Theatre Level Software Period" shall mean the period of time
commencing on the Closing Date and continuing for a period of time to be
mutually agreed upon by the parties, but failing such agreement to be six
(6) months; provided, that such period may be extended for up to an additional
three (3) months, subject to the approval of Seller (not to be unreasonably
withheld), in the event that Buyer requests in writing, at least forty-five
(45) days prior to the end of such period, that Seller continue to provide the
Critical Theatre Level Software for up to an additional three (3)-month period
and, at the time of such request, Seller plans to have a substantial information
technology capability at the Company Headquarters.

6. COVENANTS OF BUYER.

        6.1 Governmental Approvals. As promptly as practicable after the date of
this Agreement, Buyer will, and will cause each of its Affiliates to, make all
filings required by Legal Requirements to be made by them in order to consummate
the Contemplated Transactions (all filings under the HSR Act, to the extent such
filings have not been made prior to the date hereof). Between the date of this
Agreement and the Closing Date, Buyer will, and will cause each Affiliate to,
(a) cooperate with Seller with respect to all filings that Seller is required by
Legal Requirements to make in connection with the Contemplated Transactions
(including taking all actions requested by Seller to cause early termination of
any applicable waiting period under the HSR Act).

        6.2 Regal Board of Directors Seat. At the personal request of Mr. James
Packer, such request to be made in writing and prior to the Closing, Buyer
agrees to enter into a letter agreement with Mr. James Packer, substantially in
the form attached hereto as Exhibit H, pursuant to which it agrees to take or
cause to be taken such actions as are necessary and desirable to increase the
size of Buyer's Board of Directors by one director and to elect Mr. James Packer
to fill the vacancy created by such increase as soon as reasonably practicable
after the Closing and to include Mr. James Packer in management's slate of
nominees for election thereafter until Mr. James Packer elects not to serve;
provided, however, that the right to be elected to Buyer's Board of Directors
will be personal to Mr. James Packer, and Buyer's Board of Directors will not be
obligated by this Section 6.2 or any other provision of this Agreement to elect
any other person to Buyer's Board of Directors.

        6.3 Reasonable Best Efforts. Between the date of this Agreement and the
Closing Date, Buyer will use its reasonable best efforts to (a) cause the
conditions in Sections 7 and 8 to be satisfied and to consummate the
Contemplated Transactions and (b) negotiate in good faith to reach agreement
with Seller on the terms and conditions of (i) provision of the Critical Theatre
Level Software, (ii) the IT Interim Agreement and (iii) Transitional Services
Agreement.

        6.4 Treatment of Seller Guarantees. Buyer will use its reasonable best
efforts (provided that such obligation will not require Buyer to exercise any
buy-out option in connection with or otherwise purchase the leased equipment
under any equipment lease) to cooperate with Seller to have released and
cancelled at or prior to the Closing each of the Seller Guarantees and any
guaranty of lease or obligation as prior tenant of lease of the Seller or any
Affiliate in connection with the Buyer's Ronkonkoma Stadium 9 Theatre located in
Ronkonkoma, New York ("Seller Contingent Obligation"), including using its
reasonable best efforts to cause itself or one of its Affiliates to be
substituted in all respects for Seller and each of Seller's Affiliates directly
affected thereby in respect of each of the Seller Guarantees or Seller
Contingent Obligation as of the Closing Date. If Buyer is unable to either
release and cancel such Seller Guarantee or Seller Contingent Obligation or
cause itself or one of its Affiliates to be so substituted in respect of such
Seller Guarantee or Seller Contingent Obligation as of the Closing Date, then
Buyer will continue to use its reasonable best efforts thereafter to have
released and cancelled as soon as practicable each of the Seller Guarantees,
including using its reasonable best efforts to cause itself or one of its
Affiliates to be substituted in all respects for Seller and each of Seller's
Affiliates directly affected thereby in respect of each of the Seller Guarantees
or Seller Contingent Obligation. Following the Closing Date, Buyer will provide
Seller with notice as soon as reasonably practicable following Buyer's receipt
of notice of a claim being made by a lessor under any lease that has the benefit
of a Seller Guarantee or Seller Contingent Obligation.

        6.5 Maintenance of Books and Records. Except to the extent inconsistent
with Section 11.15 or in connection with a claim under Section 10, Buyer will
preserve, until at least the fifth anniversary of the Closing Date, all
pre-Closing Date records possessed or to be possessed by Buyer relating to the
Acquired Companies. After the Closing Date and up until at least the fifth
anniversary of the Closing Date, upon any reasonable request from Seller or its
Representatives, Buyer will (a) provide to Seller or its Representatives
reasonable access to such records during normal business hours and (b) permit
Seller or its Representatives to make copies of such records, in each case at no
cost to Buyer or its Representatives (other than for reasonable out-of-pocket
expenses); provided, however, that nothing herein will require Buyer to disclose
any information to the other if such disclosure would jeopardize any
attorney-client or other legal privilege or contravene any applicable law. Such
records may be sought under this Section 6.5 for any reasonable purpose,
including to the extent reasonably required in connection with the audit,
accounting, tax, litigation, federal securities disclosure or other similar
needs of the party seeking such records. Notwithstanding the foregoing, any and
all such records may be destroyed by Buyer if Buyer sends to Seller written
notice of its intent to destroy such records, specifying in reasonable detail
the contents of the records to be destroyed; such records may then be destroyed
after the 30th day following such notice unless Seller notifies Buyer that
Seller desires to obtain possession of such records, in which event Buyer will
transfer the records to Seller and Seller will pay all reasonable expenses of
Buyer in connection therewith.

        6.6 New York Stock Exchange Listing. Buyer will have approved for
listing on the New York Stock Exchange prior to the Closing Date, subject to
official notice of issuance, the Regal Shares.

        6.7 Service Credit; Welfare Benefit Obligations. Following the Closing,
with respect to each employee benefit or compensation plan of Buyer, the Company
or any Affiliate in which any Transferred Employee participates (a "Buyer
Plan"), for purposes of determining eligibility to participate, vesting, and
entitlement to benefits (but not for accrual of pension benefits under any
defined benefit pension plan), service prior to the Closing with the Company,
Seller or any Affiliate (or predecessor employers to the extent the Company or
Seller provided past service credit) will be treated as service with Buyer, the
Company or any Affiliate of either; provided, however, that such service will
not be recognized to the extent that such recognition would result in a
duplication of benefits. Such service also will apply for purposes of satisfying
any waiting periods, evidence of insurability requirements, or the application
of any preexisting condition limitations. Each Buyer Plan will waive
pre-existing condition limitations to the same extent waived under the
applicable Plan. Transferred Employees will be given credit under the applicable
Buyer Plan for amounts paid under a corresponding Plan during the same period
for purposes of applying deductibles, copayments and out-of-pocket maximums as
though such amounts had been paid in accordance with the terms and conditions of
Buyer Plan.

        6.8 Third Party Consents. Buyer agrees to cooperate with Seller and act
in accordance with the provisions of Section 5.4.

        6.9 Buyer Updated Information. At or prior to the Closing, Buyer may
notify Seller of any matter hereafter arising or discovered which, if existing
or known at the date of this Agreement, would have been required to be set forth
or otherwise disclosed on the Buyer Disclosure Schedule (the "Buyer Updated
Information"). Such Buyer Updated Information will not be deemed to have been
set forth or otherwise disclosed as of the date of this Agreement.

        6.10 Consent to Existing Stockholders Agreement . Between the date of
this Agreement and the Closing Date, Buyer will use its reasonable best efforts
to obtain those written consents referred to in Section 2 of the Stockholders
Agreement.

7. CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE.

        Buyer's obligation to purchase the Shares and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part).

        7.1 Accuracy of Representations. The representations and warranties of
Seller contained in this Agreement (considered collectively) and each of such
representations and warranties (considered individually), must have been true
and correct in all material respects as of the date of this Agreement and must
be true and correct in all material respects as of the Closing Date as if made
on the Closing Date (except that representations and warranties given as of a
specific date need to be true and correct only as of such date), without giving
any effect to any Seller Updated Information. Each representation and warranty
of Seller which is qualified as to materiality or Material Adverse Effect must
be true and correct in all respects as of the date of this Agreement and must be
true and correct in all respects as of the Closing Date as if made on the
Closing Date (except that representations and warranties given as of a specific
date need to be true and correct only as of such date), without giving any
effect to any Seller Updated Information. Notwithstanding the foregoing, (a) no
breach of any representation or warranty set forth in Section 3.15(a)(ii) hereof
will be deemed to be a failure to meet the condition set forth in this
Section 7.1 and (b) no breach or breaches of the representations and warranties
of Seller that become known to Buyer based upon Seller Updated Information or
otherwise will be deemed to be a failure to meet the condition set forth in this
Section 7.1 so long as the aggregate Damages (which for purposes of this
Section 7.1 will not include a reduction in Tax Items) reasonably likely to be
suffered by Buyer arising out of or in connection with such breach or breaches
does not exceed Five Million Dollars ($5,000,000).

        7.2 Seller's Performance.

        (a) Seller will have performed and complied in all material respects
(considered collectively and individually) with all covenants and agreements
that Seller is required to perform or comply with pursuant to this Agreement at
or prior to the Closing.

        (b) Each document required to be delivered pursuant to
Section 2.4(a) must have been delivered.

        7.3 Injunctions and Other Court Actions. There will not be any
injunction, judgment, order, decree or ruling in effect that prevents or
prohibits consummation of any of the Contemplated Transactions; provided, that
the parties will use their reasonable best efforts to have any temporary or
preliminary order or injunction lifted.

        7.4 Restructuring. Seller will have completed the Restructuring.

        7.5 HSR Act. Any Person required in connection with the Contemplated
Transactions to file a notification and report in compliance with the HSR Act
will have filed such form and the applicable waiting period with respect to each
such form (including any extension thereof by reason of a request for additional
information) will have expired or been terminated.

        7.6 No Debt and Encumbrances. The Acquired Companies will have no Debt
other than current liabilities included on the Closing Balance Sheet and no
Encumbrances, other than Permitted Encumbrances.

        7.7 Critical Theatre Level Software. Seller will have arranged for the
Acquired Companies to have use of the Critical Theatre Level Software in
accordance with Section 5.17, unless the failure to have arranged such Critical
Theatre Level Software is as a direct result of Buyer's failure to comply with
its obligations under Section 6.3.

        7.8 Economic Benefit. Seller will have obtained for or provided to Buyer
the Economic Benefit of, or will have entered into the necessary arrangements to
assure Buyer of the Economic Benefit of, each Acquired Theatre associated with
an Acquired Lease for which any related Lessor Consent has not been obtained on
or prior to the Closing Date.

        7.9 Additional Documents. Seller must have delivered to Buyer such
documents as Buyer may reasonably request for the purpose of enabling Buyer's
counsel to provide the opinion referred to in Section 2.4(c)(x).

8. CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE.

        Seller's obligation to sell the Shares and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part):

        8.1 Accuracy of Representations. The representations and warranties of
Buyer contained in this Agreement (considered collectively) and each of such
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date (except that representations and warranties given as of a specific
date need to be true and correct only as of such date), without giving any
effect to any Buyer Updated Information. The representations and warranties of
Buyer which are qualified as to materiality or Material Adverse Effect must be
accurate in all respects as of the date of this Agreement and must be accurate
in all respects as of the Closing Date as if made on the Closing Date (except
that representations and warranties given as of a specific date need to be true
and correct only as of such date), without giving any effect to any Buyer
Updated Information. Notwithstanding the foregoing, (a) no breach of any
representation or warranty set forth in Section 4.3(b) hereof will be deemed to
be a failure to meet the condition set forth in this Section 8.1 and (b) no
breach or breaches of the representations and warranties of Buyer that become
known to Seller based upon Buyer Updated Information or otherwise will be deemed
to be a failure to meet the condition set forth in this Section 8.1 so long as
the aggregate Damages reasonably likely to be suffered by Seller arising out of
or in connection with such breach or breaches does not exceed Five Million
Dollars ($5,000,000).

        8.2 Buyer's Performance.

        (a) Buyer will have performed and complied in all material respects
(considered collectively and individually) with all covenants and agreements
that Buyer is required to perform or comply with pursuant to this Agreement at
or prior to the Closing.

        (b) Each of the documents required to be delivered pursuant to
Sections 2.4(c) and (e) must have been delivered, and Buyer must have delivered
the Closing Consideration.

        8.3 Additional Documents. Buyer must have delivered to Seller such
documents as Seller may reasonably request for the purpose of enabling Seller's
counsel to provide the opinion referred to in Section 2.4(a)(xi).

        8.4 Injunctions and Other Court Actions. There will not be any
injunction, judgment, order, decree or ruling in effect that prevents or
prohibits consummation of any of the Contemplated Transactions; provided, that
the parties will use their reasonable best efforts to have any temporary or
preliminary order or injunction lifted.

        8.5 HSR Act. Any Person required in connection with the Contemplated
Transactions to file a notification and report in compliance with the HSR Act
will have filed such form and the applicable waiting period with respect to each
such form (including any extension thereof by reason of a request for additional
information) will have expired or been terminated.

        8.6 Restructuring. Seller will have completed the Restructuring.

9. TERMINATION.

        9.1 Termination Events. This Agreement may, by notice given prior to or
at the Closing, be terminated:

        (a) by either Buyer or Seller if a material breach of any provision of
this Agreement has been committed by the other party, and such breach has not
been cured within 30 days after receipt of notice from the other party regarding
such breach or such breach has not been waived;

        (b) by mutual consent of Buyer and Seller; or

        (c) by either Buyer or Seller if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement) on or before June 30,
2003.

        9.2 Effect of Termination. Each party's right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 9.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 11.1 and 11.3 will survive; provided, however,
that if this Agreement is terminated by a party because of the breach of the
Agreement by the other party or because one or more of the conditions to the
terminating party's obligations under this Agreement is not satisfied as a
result of the other party's failure to comply with its obligations under this
Agreement, the terminating party's right to pursue all legal remedies will
survive such termination unimpaired.

10. INDEMNIFICATION; REMEDIES.

        10.1 Survival; Right to Indemnification Not Affected by Knowledge. All
representations, warranties, covenants, and agreements made pursuant to this
Agreement (other than those of the Company, which will terminate at Closing)
will survive the Closing; provided, that, each representation and warranty made
by Seller or Buyer pursuant to this Agreement will survive only until, and will
terminate upon, expiration of the time period for which indemnification for
breach of such representation and warranty may be sought under Section 10.5. The
right to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and agreements will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or agreement. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or agreement, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and agreements.

        10.2 Indemnification and Payment of Damages by Seller.

        (a) Upon the terms and subject to the conditions of this Section 10, if
the Closing occurs, Seller, without any right of contribution or indemnification
from the Acquired Companies, will indemnify and hold harmless Buyer, the
Acquired Companies, and their respective Representatives, stockholders, and
Affiliates (collectively, the "Buyer Indemnified Persons") for, and will pay to
the Buyer Indemnified Persons the amount of, any loss, liability, claim, damage
(including incidental and consequential damages that may be included in Damages
solely as a result of such damages having been awarded to a third party under a
Third Party Claim) or expense (including costs of investigation and defense and
reasonable attorneys' fees), whether or not involving a third-party's claim
(collectively, "Damages"), asserted against or incurred by any Buyer Indemnified
Person arising, directly or indirectly, from or in connection with:

          (i)  any breach of any representation or warranty made by Seller in
this Agreement; provided that for purposes of indemnification pursuant to this
Section 10.2(a)(i), (A) any breach of any representation or warranty (other than
any representation or warranty contained in Section 3.12) will be determined
without regard to (x) any qualification related to materiality or Material
Adverse Effect or (y) any Seller Updated Information, and (B) any breach of any
representation or warranty contained in Section 3.19 will be determined without
regard to any qualification related to Seller's Knowledge;

         (ii)  any breach by Seller or the Company of any covenant or agreement
of Seller or the Company in this Agreement;

        (iii)  [Intentionally Omitted]

        (iv)  any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with Parent, Seller or any Acquired
Company (or any Person acting on their behalf) in connection with any of the
Contemplated Transactions;

         (v)  the Excluded Operations;

        (vi)  the Restructuring (other than Transfer Taxes resulting from the
Restructuring for which Buyer is liable under Section 2.7);

       (vii)  the Company Guarantees; or

      (viii)  any failure of Seller or its Affiliates to comply with any
obligations of the WARN Act or the notice provisions thereunder.

        (b) With respect to any Damages incurred by any Buyer Indemnified Person
that are reduced by (1) the amount of any insurance proceeds paid to such Buyer
Indemnified Person with respect to such Damages or (2) the amount of any
indemnity, contribution or other similar payment paid to such Buyer Indemnified
Person by any third party with respect to such Damages, the Damages for which
such Buyer Indemnified Person is entitled to seek indemnification will reflect
the amount of such reduction or, to the extent such indemnifiable Damages have
already been paid by Seller to such Buyer Indemnified Person, such Buyer
Indemnified Person will reimburse Seller for the amount of such reduction.
Notwithstanding the foregoing, Seller will have the right to subrogation with
respect to any insurance proceeds or any indemnity, contribution or other
similar payment payable but not yet paid to any Buyer Indemnified Person with
respect to any Damages incurred by such Buyer Indemnified Person.

        10.3 Procedure for Indemnification—Environmental Matters.

        (a) Except as set forth in this Section 10.3, the procedure described in
Section 10.8 will apply to any Claim for which indemnification may be sought in
connection with any breach of Section 3.19. The rights and remedies contained in
this Agreement will constitute the sole and exclusive means for recourse with
respect to the Facilities or the business of the Acquired Companies relating to
any Environmental Law, and Buyer and Seller expressly waive any and all claims,
rights, or causes of action that Buyer may have against Seller or which Seller
may have against Buyer now or in the future arising under, in connection with or
relating to any Environmental Law (whether by statute, regulation or common
law), except that (i) Seller does not waive claims, rights or causes of action
relating to Environmental Releases that took place after the Closing Date or
violations of Environmental Laws that occur after the Closing Date in connection
with Acquired Theatres and (ii) Buyer does not waive claims, rights or causes of
action relating to Environmental Releases that took place after the Closing Date
or violations of Environmental Laws that occur after the Closing Date at the
Excluded Theatres.

        (b) If indemnification is sought for any Claim brought in connection
with any breach of Section 3.19 with respect to an Excluded Theatre, Seller will
be solely responsible for performing and controlling such Clean-up and will
perform such Clean-up at its sole cost and expense and shall (i) except in an
emergency, provide reasonable advance notice to Buyer of any Clean-up prior to
undertaking it; (ii) keep Buyer reasonably informed of the progress of any such
Clean-up and the schedule for completing such Clean-up; (iii) except as
otherwise agreed to by the parties, within 7 business days of receipt, submit to
Buyer copies of all written communications, filings, reports, correspondence or
other documents received from any person in connection with any such Clean-up;
(iv) provide Buyer with a reasonable opportunity to comment in advance upon any
written communications, filings, reports, correspondence or other documents
given to any Governmental Body in connection with such Clean-up and will
consider timely provided comments in good faith; (v) perform the Clean-up in
accordance with applicable law and any applicable leases or other contracts, and
in a professional and workman like manner; and (vi) perform the Clean-up as
necessary to obtain a "no further action" letter or similar document from the
Governmental Body with jurisdiction over the Clean-up. Seller agrees to
indemnify Buyer from any Claims arising from Seller's performance or failure to
perform the Clean-Up in accordance with this section.

        (c) If indemnification is sought for any Claim brought in connection
with any breach of Section 3.19 with respect to an Acquired Theatre, then Seller
will have the right to control such Clean-up if and to the extent permitted by
the applicable lease. In performing the Clean-up, Seller will comply with
Section 10.3(b)(i)-(vi) and will perform the Clean-up at its sole costs and
expense. Seller will provide Buyer with a reasonable opportunity to participate
in any meetings with any Governmental Body regarding the Clean-up. Seller will
have access to the Acquired Theatre only as reasonably necessary to perform the
Clean-up and will not unreasonably interfere with the ordinary conduct of the
current or future operations at the Acquired Theatre, including, without
limitation, access to and egress from buildings and parking lots. Seller will
employ properly qualified contractors and consultants to perform the Clean-up.
Any equipment or structures used in connection with the Clean-up will be left in
a manner so as not to present a risk of injury or harm to the Buyer, its guests,
invitees, or any other person who may come onto the Acquired Theatre, and so as
not to require any maintenance by Buyer. Seller will promptly upon the
completion of any phase of the Clean-up, remove all equipment used in conducting
that phase of the Clean-up, and restore the affected areas of the Acquired
Theatre, including, without limitation, by replacing or repairing any pavement,
landscaping or other ground cover which was removed or damaged in connection
with that phase of the Clean-up, to substantially the same condition and
appearance as that existed immediately prior to the commencement of the
Clean-up. Seller agrees to provide and maintain, or require each of its
contractors and consultants to provide and maintain, at no expense to Buyer or
its Affiliates and at all times during the course of any Clean-up and for one
year thereafter, insurance coverage with such limits and terms as are
commercially reasonable under the circumstances. Seller agrees to keep any
Acquired Facility free and clear of any liens that may arise as a result of the
Clean-up, and to indemnify Buyer from any Claims arising from Seller's
performance or failure to perform the Clean-up in accordance with this
Section 10.3(b).

        (d) Notwithstanding any provision of this Section 10.3, the failure to
provide notice to the indemnifying party under this Section 10.3 will not
relieve the indemnifying party of any liability that it may have to any
indemnified party, except to the extent that the indemnifying party is
prejudiced thereby.

        10.4 Indemnification and Payment of Damages by Buyer.

        (a) Upon the terms and subject to the conditions of this Section 10, if
the Closing occurs, Buyer will indemnify and hold harmless Seller and its
Representatives, stockholders, and Affiliates (collectively, the "Seller
Indemnified Persons") for, and will pay to the Seller Indemnified Persons the
amount of any Damages (including incidental and consequential damages that may
be included in Damages solely as a result of such Damages having been awarded to
a third party under a Third Party Claim) asserted against or incurred by any
Seller Indemnified Person arising, directly or indirectly, from or in connection
with:

          (i)  any breach of any representation or warranty made by Buyer in
this Agreement; provided that for purposes of indemnification pursuant to this
Section 10.4(a)(i), any breach of any representation or warranty (other than any
representation or warranty contained in Section 4.9) will be determined without
regard to (A) any qualification related to materiality or Material Adverse
Effect or (B) any Buyer Updated Information);

         (ii)  any breach by Buyer of any covenant or agreement of Buyer in this
Agreement;

        (iii)  any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with Buyer or any of its Affiliates
(or any Person acting on their respective behalf) in connection with any of the
Contemplated Transactions;

        (iv)  the Seller Guarantees; or

         (v)  any amendment, termination, rescission or breach or alleged breach
by Buyer or any Acquired Company after the Closing of any Applicable Contract or
Acquired Lease.

        (b) With respect to any Damages incurred by any Seller Indemnified
Person that are reduced by (1) the amount of any insurance proceeds paid to such
Seller Indemnified Person with respect to such Damages or (2) the amount of any
indemnity, contribution or other similar payment paid to such Seller Indemnified
Person by any third party with respect to such Damages, the Damages for which
such Seller Indemnified Person is entitled to seek indemnification will reflect
the amount of such reduction or, to the extent such indemnifiable Damages have
already been paid by Buyer to such Seller Indemnified Person, such Seller
Indemnified Person will reimburse Buyer for the amount of such reduction.
Notwithstanding the foregoing, Buyer will have the right to subrogation with
respect to any insurance proceeds or any indemnity, contribution or other
similar payment payable but not yet paid to any Seller Indemnified Person with
respect to any Damages incurred by such Seller Indemnified Person.

        10.5 Time Limitations. If the Closing occurs, Seller and Parent will
have no liability (for indemnification or otherwise) for the breach of any
representation or warranty, other than those in Sections 3.1, 3.2, 3.3, 3.11,
3.13, and 3.19, unless on or before the date that is eighteen (18) months after
the Closing Date, Buyer notifies Seller of a claim specifying the factual basis
of that claim in reasonable detail to the extent then known by Buyer. Seller's
representations and warranties under (a) Sections 3.13 and 3.19 will survive for
three (3) years after the Closing Date, (b) Section 3.11 will survive for the
period of the applicable statute of limitations, and (c) Sections 3.1, 3.2 and
3.3 will survive indefinitely. If the Closing occurs, Buyer will have no
liability (for indemnification or otherwise) with respect to any representation
or warranty, other than those in Sections 4.1, 4.2, 4.5 and 4.6 unless on or
before the date that is eighteen (18) months after the Closing Date, Seller
notifies Buyer of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Seller. Buyer representations and
warranties under (a) Sections 4.1, 4.2, and 4.5 will survive indefinitely and
(b) Section 4.6 will survive for a period of three (3) years. The parties
acknowledge that, except as expressly set forth to the contrary above, the
parties intend hereby to shorten the applicable statute of limitations for
breach of this Agreement.

        10.6 Limitations on Indemnification Amounts—Seller.

        (a) Seller will have no liability (for indemnification or otherwise)
with respect to the matters described in clause (a)(i) of Section 10.2 unless
and until the total Damages (i) with respect to any individual matter exceeds
One Hundred Thousand Dollars ($100,000) and (ii) with respect to all matters in
the aggregate exceeds One Million Dollars ($1,000,000) and then only the amount
of such excess. After the aggregate Damages with respect to the matters
described in clause (a)(i) of Section 10.2 exceed One Million Dollars
($1,000,000), Seller will be liable for all Damages that exceed One Million
Dollars ($1,000,000) in the aggregate in connection with any individual matter
that exceeds One Hundred Thousand Dollars ($100,000) individually. The liability
of Seller with respect to the matters described in clause (a)(i) of Section 10.2
will in no event exceed One Hundred Million Dollars ($100,000,000).

        (b) The liability of Seller with respect to the matters described in
clauses (a)(v) and (a)(vi) of Section 10.2 will in no event exceed Three Hundred
Million Dollars ($300,000,000) for all claims for which Buyer notifies Seller
during the period from the Closing Date to the third anniversary of the Closing
Date. Following the third anniversary of the Closing Date, the liability of
Seller with respect to the matters described in clauses (a)(v) and (a)(vi) of
Section 10.2 for all claims for which Buyer notifies Seller following the third
anniversary of the Closing Date will in no event exceed the lesser of (i) One
Hundred Fifty Million Dollars ($150,000,000) or (ii) Three Hundred Million
Dollars ($300,000,000) minus all amounts paid to Buyer for claims made during
the period from the Closing Date to the third anniversary of the Closing Date.
Notwithstanding the foregoing, the liability of Seller with respect to the
matters described in clauses (a)(v) and (a)(vi) will terminate on the later of
(i) 18 months after the Closing Date and (ii) at the time when Seller has
delivered to Buyer releases reasonably acceptable in form and substance to Buyer
from all of the lessors (collectively, the "Restructuring Releases") of all of
the Excluded Leases, releasing Buyer and any relevant Acquired Company from all
liabilities and obligations arising under the Excluded Leases and any ancillary
agreements relating thereto including, without limitation, any guarantees;
provided, however, that Seller's liability will not terminate with respect to
any claim made by Buyer prior to Seller's delivery of the Restructuring
Releases, except as set forth in this Section 10.

        10.7 Limitations on Indemnification Amount—Buyer. Buyer will have no
liability (for indemnification or otherwise) with respect to the matters
described in clause (a)(i) of Section 10.4 until the total Damages (i) with
respect to any such individual matter exceeds One Hundred Thousand Dollars
($100,000) and (ii) with respect to all claims in the aggregate exceeds One
Million Dollars ($1,000,000) and then only the amount of such excess. After the
aggregate Damages with respect to the matters described in clause (a)(i) of
Section 10.4 exceed One Million Dollars ($1,000,000), Buyer will be liable for
all Damages that exceed One Million Dollars ($1,000,000) in the aggregate in
connection with any individual claim that exceeds One Hundred Thousand Dollars
($100,000) individually. The liability of Buyer with respect to the matters
described in clause (a)(i) of Section 10.4 will in no event exceed One Hundred
Million Dollars ($100,000,000).

        10.8 Procedure for Indemnification—Third Party Claims.

        (a) Promptly after receipt by an indemnified party under Section 10.2 or
10.4, of notice of the assertion of liability by a third party ("Third Party
Claim"), such indemnified party will, if a claim is to be made against an
indemnifying party under such Section, give written notice to the indemnifying
party of such Third Party Claim, but the failure to notify the indemnifying
party will not relieve the indemnifying party of any liability that it may have
to any indemnified party, except to the extent that the defense of such action
is prejudiced by the indemnifying party's failure to give such notice. This
Section 10.8 will not apply to Tax Claims governed by Section 10.2 or 10.9.

        (b) If any Third Party Claim is made against an indemnified party and it
gives prompt notice to the indemnifying party of the commencement of such Third
Party Claim, the indemnifying party will, unless the claim involves Taxes (which
is addressed in Section 10.9), assume the defense of such Third Party Claim with
counsel of its own choosing and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Third Party
Claim, provided that the indemnifying party pursues the defense of such Third
Party Claim in good faith, the indemnifying party will not be liable to the
indemnified party under this Section 10 for any fees of other counsel or any
other expenses with respect to the defense of such Third Party Claim
subsequently incurred by the indemnified party in connection with the defense of
such Third Party Claim. If notice is given to an indemnifying party of the
assertion of any Third Party Claim and the indemnifying party does not, within
thirty (30) days (or, if a lesser period is required in response to such Third
Party Claim, then such lesser period) after the indemnified party's notice is
given, take appropriate action to defend such Third Party Claim, the reasonable
fees and expenses of the indemnified party's counsel will be at the expense of
the indemnifying party.

        (c) If the indemnifying party assumes the defense of a Third Party
Claim, (i) no compromise or settlement of such claims may be effected by the
indemnifying party without the indemnified party's consent (which consent will
not be unreasonably withheld or delayed) unless (A) the sole relief provided is
monetary damages that are not required to be paid by the indemnified party and
(B) such compromise or settlement includes as an unconditional term thereof a
customary and complete release of the indemnified party from all liability with
respect to such Third Party Claim and (ii) the indemnified party will have no
liability with respect to any compromise or settlement of such claims effected
without its consent (which consent will not be unreasonably withheld or
delayed).

        (d) Notwithstanding the foregoing, an indemnified party may, by notice
to the indemnifying party, assume the exclusive right to defend, compromise, or
settle such Third Party Claim at its sole expense; provided, that (i) no
indemnified party may settle or dispose of any Third Party Claim for which an
indemnifying party may have a liability under this Agreement without the prior
written consent of such indemnifying party (which consent will not be
unreasonably withheld or delayed) unless (A) the sole relief provided is
monetary damages that are not required to be paid by the indemnifying party and
(B) such compromise or settlement includes as an unconditional term thereof a
customary and complete release of the indemnifying party from all liability with
respect to such Third Party Claim and (ii) no indemnifying party will have any
liability with respect to any settlement, compromise or discharge effected
without its consent (which consent will not be unreasonably withheld or delayed)
in respect of any claim for which indemnity may be sought hereunder. No
indemnified party will take any action the purpose of which is to prejudice the
defense of any claim subject to indemnification hereunder or to induce a third
party to assert a claim subject to indemnification hereunder.

        10.9 Tax Claims. The following provisions will apply with respect to
Taxes:

        (a) Seller's Indemnification. Subject to Section 10.9(b), Seller,
without any right of contribution from the Acquired Companies, without regard to
the limitations in Section 10.6 will indemnify and hold harmless Buyer from,
against and in respect of (i) any Taxes imposed on the Acquired Companies with
respect to any Pre-Closing Tax Period and the portion of any Straddle Period
ending on and including the Closing Date (a "Pre-Closing Straddle Period"),
(ii) all Taxes of any member of an affiliated, consolidated combined or unitary
group of which the Acquired Companies (or any predecessor of the Acquired
Companies) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulations Section 1.1502-6 or any analogous or similar
state, local or foreign law or regulation, (iii) any and all Taxes of any Person
(other than the Acquired Companies) imposed on the Acquired Companies as a
transferee, as a successor, by contract or pursuant to any law, rule or
regulation, which obligation arises pursuant to an event or transaction
occurring before the Closing Date or on the Closing Date prior to the Closing,
and (iv) the portion of the Transfer Taxes for which Seller is liable pursuant
to Section 2.7, provided, however, that Seller will have no obligation to
indemnify or hold harmless Buyer pursuant to this Section 10.9(a) or
Section 10.2 to the extent of Taxes included as current liabilities for purposes
of calculating Net Working Capital.

        (b) Buyer's Indemnification. Without regard to the limitations in
Section 10.7, Buyer will indemnify and hold harmless Seller from, against and in
respect of any liability of Seller or the Acquired Companies for (i) any Taxes
imposed on Seller or the Acquired Companies with respect to any period beginning
after the Closing Date (a "Post-Closing Tax Period") and any portion of any
Straddle Period beginning immediately after the Closing Date (a "Post-Closing
Straddle Period"); (ii) the portion of the Transfer Taxes for which Buyer is
liable pursuant to Section 2.7; (iii) all Taxes of Seller, its Affiliates and
the Acquired Companies attributable to operations, acts or omissions of Buyer or
the Acquired Companies occurring on the Closing Date after the Closing other
than in the Ordinary Course of Business (including but not limited to the making
of any Tax elections on the Closing Date after the Closing and any merger,
consolidation, or liquidation of the Acquired Companies occurring on the Closing
Date after the Closing); and (iv) in the event that a
Section 338(h)(10) Election is made pursuant to Section 2.6, the excess, if any,
of (i) the amount of Taxes for which Seller is liable (including pursuant to
Sections 2.7 and 10.9(a)) resulting from the transactions contemplated hereby,
including the transactions consummated pursuant to the Restructuring, over
(ii) the amount of Taxes for which Seller would have been liable (including
pursuant to Sections 2.7 and 10.9(a)) as a result of the transactions
contemplated hereby, including the transactions consummated pursuant to the
Restructuring, if no such Section 338(h)(10) Election had been made.

        (c) Tax Returns.

          (i)  Tax Returns for Pre-Closing Periods. Seller will cause to be
included the income, gains, losses, deductions, and other applicable Tax Items
of the Acquired Companies for all periods ending on or prior to the Closing Date
("Pre-Closing Tax Periods") on Seller's (or its Affiliates') consolidated United
States federal income Tax Return or Returns as applicable and on Seller's (or
its Affiliates') consolidated, combined or unitary income Tax Returns filed for
state, local or foreign income Tax purposes on a basis consistent with past Tax
Returns, including the utilization of the same accounting methods and elections
used for the preparation of such Tax Returns in prior periods, except to the
extent required by relevant Tax law, provided, however, that all transactions
occurring other than in the Ordinary Course of Business on the Closing Date
after the Closing will be reported on the separate consolidated United States
federal income Tax Return of the Company, Buyer, or its Affiliates, as
applicable, to the extent permitted by Treasury Regulations
Section 1.1502-76(b)(1)(ii)(B), and will be similarly reported on other income
Tax Returns of Buyer and the Acquired Companies to the extent permitted by law.
Seller will cause all such income Tax Returns to be timely filed. Seller also
will prepare or cause to be prepared, and timely file or cause to be timely
filed, all other Tax Returns of the Acquired Companies required to be filed for
Pre-Closing Tax Periods on a basis consistent with past Tax Returns of the
Acquired Companies, including the utilization of the same accounting methods and
elections used for the preparation of such Tax Returns in prior periods, except
to the extent required by relevant Tax law. With respect to Tax Returns for
Pre-Closing Tax Periods that include the Closing Date, Seller will allow Buyer a
period no less than 30 days before the filing of all such Tax Returns and any
amendments of such Tax Returns to review all such Tax Returns (and any
amendments of such Tax Returns). Seller will notify Buyer in writing upon the
delivery to Buyer of such Tax Returns (and any amendments of such Tax Returns)
of any positions contained therein that are inconsistent with positions taken on
prior Tax Returns. Seller will cooperate in good faith and on a commercially
reasonable basis with Buyer to address any concerns or questions of Buyer with
respect to such Tax Returns (or any amendments of such Tax Returns), including
the amount and calculation of any taxable income and loss and Tax Items shown
thereon. Any dispute relating to the treatment of an item on such Tax Returns
(or any amendments of such Tax Returns) will be resolved pursuant to
Section 10.9(g). Seller will timely remit to the relevant taxing authority all
unpaid Taxes shown on such Tax Returns (or any amendments of such Tax Returns).
All amendments of any Tax Returns described in this Section 10.9(c)(i) shall be
prepared on a basis consistent with past Tax Returns, including the utilization
of the same accounting methods and elections used for the preparation of such
Tax Returns in prior periods, except to the extent required by relevant Tax law.
Seller will provide Buyer as soon as reasonably practicable with copies of
income Tax Returns of Seller for the period ended June 2002 that include the
operations of all or any of the Acquired Companies.

         (ii)  Tax Returns for Straddle Periods. Buyer will prepare or cause to
be prepared, and timely file or cause to be timely filed, all Tax Returns of the
Acquired Companies for periods beginning on or before the Closing Date and
ending after the Closing Date ("Straddle Periods") and, to the extent the filing
of such Tax Returns by Buyer could reasonably be expected to increase any Tax
otherwise payable by any Acquired Company or the Seller for any Pre-Closing
Straddle Period or Pre-Closing Tax Period, on a basis consistent with past Tax
Returns of the Acquired Companies, including the utilization of the same
accounting methods and elections used for the preparation of such Tax Returns in
prior periods, except to the extent required by relevant Tax law. Buyer will
allow Seller a period of at least 30 days before the filing of such Tax Returns
to review such Tax Returns. Buyer will notify Seller in writing upon the
delivery to Seller of such Tax Returns of any positions contained therein that
are inconsistent with positions taken on prior Tax Returns. Buyer will cooperate
in good faith and on a commercially reasonable basis with Seller to address any
concerns or questions of Seller with respect to such Tax Returns. At least two
(2) days prior to the due date for the payment of Taxes with respect to a
Straddle Period, Seller will pay Buyer or the Acquired Companies the amount of
undisputed and unpaid Taxes shown on such Tax Returns that relate to Pre-Closing
Straddle Periods (as determined in accordance with Section 10.9(d)). Buyer will,
or will cause the Acquired Companies to, timely remit to the relevant taxing
authority all unpaid Taxes shown on such Tax Returns. Any dispute relating to
the treatment of any item on such Tax Returns will be resolved pursuant to
Section 10.9(g).

        (d) Apportionment of Taxes. To the extent permitted by law or
administrative practice, Seller, Buyer, and the Acquired Companies will cause
the taxable periods of the Acquired Companies to end on and include the Closing
Date. For purposes of determining the Taxes or other Tax Items of the Acquired
Companies for any Straddle Period that are allocable to the Pre-Closing Straddle
Period or Post-Closing Straddle Period, such Taxes and other Tax Items will be
apportioned between the Pre-Closing Straddle Period and the Post-Closing
Straddle Period based upon an interim closing of the books of the Acquired
Companies; provided, that exemptions, allowances, and deductions that are
calculated on an annual basis (including depreciation and amortization
deductions), lower bracket amounts, and Taxes calculated on a periodic basis
(such as real property Taxes) will be allocated between the Pre-Closing Straddle
Period and the Post-Closing Straddle Period in proportion to the number of days
in each such period.

        (e) Contest Provisions.

          (i)  Each of Buyer and the Acquired Companies, on the one hand, and
Seller, on the other hand (the "Recipient"), will notify the Vice
President—Taxes or chief tax officer of the other party in writing within
30 days of receipt by the Recipient of written notice of any pending or
threatened audit, deficiency, proposed adjustment, assessment, examination or
other administrative or court proceeding, suit, dispute or other claim relating
to Taxes (a "Tax Audit") that could affect the liability for Taxes of such other
party. If the Recipient fails to give such prompt notice to the other party, it
will not be entitled to indemnification for any Taxes arising in connection with
such Tax Audit if and to the extent that such other party is actually and
materially prejudiced by such failure to give notice.

         (ii)  Seller's Items. To the extent that a Tax Audit relates to any
Pre-Closing Tax Period or any Pre-Closing Straddle Period, Seller will at its
expense control the defense and settlement of such Tax Audit, except as provided
below. To the extent that such Tax Audit relating to any Pre-Closing Tax Period
or Pre-Closing Straddle Period could affect the Taxes or Tax Items of Buyer or
any Acquired Company for any Post-Closing Straddle Period or Post-Closing Tax
Period, (A) Seller will allow Buyer to participate in such defense and
settlement at its expense; (B) Seller will promptly provide to Buyer any written
correspondence received from the relevant taxing authority in connection with
such Tax Audit; (C) Seller will provide to Buyer for its review any written
correspondence, materials or other documentation to be delivered to the relevant
taxing authority at least 5 business days prior to such delivery; (D) Seller
will cooperate in good faith and on a commercially reasonable basis with Buyer
to address any concerns or questions of Buyer with respect to such Tax Audit;
and (E) neither Seller nor any Affiliate of Seller will settle, compromise, or
otherwise agree to any resolution of such Tax Audit (or any portion thereof)
without the prior written consent of Buyer. In the event that Buyer fails to
consent to any settlement, compromise, or resolution of such Tax Audit (or any
portion thereof), Buyer will, at its own expense, assume control of the defense
and settlement of such Tax Audit and will indemnify and hold harmless Seller and
its Affiliates from the excess, if any, of (i) the amount of any Taxes resulting
from such Tax Audit (or portion thereof) over (ii) the amount of Taxes that
would have resulted from such Tax Audit (or portion thereof) had such Tax Audit
(or portion thereof) been settled, compromised or resolved in the manner
proposed by Seller.

        (iii)  Buyer's Items. To the extent that a Tax Audit relates to any
Post-Closing Tax Period or any Post-Closing Straddle Period, Buyer will, at its
expense, control the defense and settlement of such Tax Audit. To the extent
that such Tax Audit relating to any Post-Closing Tax Period or Post-Closing
Straddle Period could affect the Taxes or Tax Items of Seller or any Acquired
Company for any Pre-Closing Straddle Period or Pre-Closing Period, (A) Buyer
will allow Seller to participate in such defense and settlement at its expense;
(B) Buyer will promptly provide to Seller any written correspondence received
from the relevant taxing authority in connection with such Tax Audit; (C) Buyer
will provide to Seller for its review any written correspondence, materials or
other documentation to be delivered to the relevant taxing authority at least 5
business days prior to such delivery; (D) Buyer will cooperate in good faith and
on a commercially reasonable basis with Seller to address any concerns or
questions of Seller with respect to such Tax Audit; and (E) neither Buyer nor
any Affiliate of Buyer will settle, compromise, or otherwise agree to any
resolution of such Tax Audit (or portion thereof) without the prior written
consent of Seller, which shall not be unreasonably withheld.

        (iv)  Straddle Periods. If any Taxes or Tax Items relating to a Straddle
Period relate to both Pre-Closing Straddle Periods and Post-Closing Straddle
Periods, the party that has the greater potential liability for those Tax Items
shall control the Acquired Companies' interests therein, provided that such
party defends, in good faith, the items as reported on the relevant Tax Return,
subject to the participation, document delivery and settlement provisions set
forth in Sections 10.9(e)(ii) and (iii).

         (v)  General Cooperation. In addition to the general obligations of
Buyer and Seller set forth in this Section 10.9(e), Buyer and Seller will
(A) cooperate with each other on a good faith and commercially reasonable basis
in preparing for any Tax Audit, and (B) promptly furnish the other copies of all
relevant correspondence received from any tax authority in connection with any
Tax Audit or information request relating to Taxes for which such other party
may have an indemnification obligation under this Agreement.

        (f) Tax Refund and Overpayments.

          (i)  If after the Closing, Buyer or the Acquired Companies receives
any refund or utilizes the benefit of any overpayment of Taxes which either
(x) relates to Taxes paid by Seller or the Acquired Companies with respect to
Pre-Closing Tax Periods or Pre-Closing Straddle Periods, or (y) is the subject
of indemnification by Seller pursuant to this Agreement, Buyer will promptly
transfer, or cause to be transferred, to Seller the entire amount of the refund
or overpayment (including interest) resolved or utilized by Buyer or the
Acquired Companies. Buyer agrees to notify Seller within 15 days following the
discovery of a right to claim any such refund or overpayment and the receipt of
any such refund or utilization of any such overpayment. Buyer agrees to claim
any such refund or to utilize any such overpayment as soon as possible and to
furnish to Seller all information, records and assistance necessary to verify
the amount of the refund or overpayment.

         (ii)  If after the Closing, Seller receives any refund or utilizes the
benefit of any overpayment of Taxes which either (x) relates to Taxes paid by
Buyer or the Acquired Companies with respect to Post-Closing Tax Periods, or
Post-Closing Straddle Periods, or (y) is the subject of indemnification by Buyer
pursuant to this Agreement, Seller will promptly transfer, or cause to be
transferred, to Buyer the entire amount of the refund or overpayment (including
interest) resolved or utilized by Seller. Seller agrees to notify Buyer within
15 days following the discovery of a right to claim any such refund or
overpayment and the receipt of any such refund or utilization of any such
overpayment. Seller agrees to claim any such refund or to utilize any such
overpayment as soon as possible and to furnish to Buyer all information, records
and assistance necessary to verify the amount of the refund or overpayment.

        (g) Resolution of All Tax-Related Disputes. In the event that Seller and
Buyer disagree on the calculation of any amount relating to Taxes, the treatment
of any item on any Tax Return, or the interpretation or application of any
provision of this Agreement relating to Taxes, including the resolution of any
Tax Audit, Seller and Buyer will promptly consult each other in an effort to
resolve such dispute. If any such point of disagreement cannot be resolved
within 15 business days of the date of receipt by one party from the other of
written notice of a dispute, such dispute will be submitted to the Accountants
and resolved using the procedures set forth in Section 2.5(d). The resolution of
the Accountants will be final, conclusive and binding on the parties. All fees
and expenses related to the work performed by the Accountants will be borne
fifty percent (50%) by each of Seller and Buyer. No party will take any position
on any Tax Return or in any other manner for Tax purposes that is inconsistent
with the determination of the Accountants.

        (h) Exclusivity. Except with respect to Damages resulting from the
breach of any representation or warranty set forth in Section 3.11 (which,
subject to the last sentence of this Section 10.9(h), are subject to
indemnification under Section 10.2(a)), this Section 10.9 alone will govern all
claims for indemnification for or with respect to Taxes, notwithstanding the
other provisions of Section 10. Seller and Buyer intend that this Section 10.9
shall apply, and Section 10.2(a) shall not apply, with respect to any Taxes
indemnifiable by Seller to Buyer under this Section 10.9.

        (i) Payments. Unless otherwise provided herein, all payments required to
be made under this Section 10.9 or Section 2.7, including payments of
indemnification of Tax, will be made in immediately available funds within five
(5) business days of receipt of a written notice from the party entitled to such
payment which sets forth in reasonable detail the basis and an explanation of
the claim hereunder, but where applicable, in no event earlier than two
(2) business days before the date on which such amounts are to be paid to the
relevant taxing authority.

        (j) Amendment of Tax Returns. Neither Buyer nor the Acquired Companies
will amend, re-file, or otherwise modify any Tax Return for any Pre-Closing Tax
Period or any Straddle Period (but only to extent that such modifications relate
to amounts allocable to a Pre-Closing Straddle Periods), or waive any limitation
period with respect to such Tax Returns, relating in whole or in part to the
Acquired Companies without the written consent of Seller, which will not be
unreasonably withheld. Upon the written request of Buyer, and at Buyer's
expense, Seller will prepare and file amendments to its income Tax Returns filed
with respect to Pre-Closing Tax Periods ending on or before June 2002, that
include the operations of all or any of the Acquired Companies, to properly
adjust reporting positions taken on such Tax Returns which positions adjust
positions taken on prior Tax Returns.

        (k) Purchase Price Adjustments. The parties agree that any payments made
pursuant to Section 2.5 or Section 10 hereof will be treated for Tax purposes as
adjustments to the Purchase Price.

        (l) Tax Attributes. No provision of this Agreement will be construed as
a representation, warranty, covenant, or guaranty by Seller of the net operating
losses, alternative minimum tax net operating losses, capital loss carryovers,
alternative minimum tax credits, or other Tax attributes of the Acquired
Companies (the "Tax Items"). Notwithstanding any provision of the Agreement,
Seller will have no obligation to indemnify Buyer or the Acquired Companies for,
or with respect to, any disallowance, unavailability, or lack of Tax Items.

        10.10 Procedure For Indemnification—Other Claims. A claim for
indemnification for any matter not involving a Third-Party Claim may be asserted
by notice to the party from whom indemnification is sought.

        10.11 No Duplication; Sole Remedy.

        (a) Any liability for indemnification hereunder will be determined
without duplication of recovery by reason of the state of facts giving rise to
such liability constituting a breach of more than one representation, warranty,
covenant or agreement.

        (b) The respective rights to indemnification of Buyer Indemnified
Persons and Seller Indemnified Persons as provided for in Sections 10.2 and
10.4, as applicable, for a breach of this Agreement, will constitute such
party's sole and exclusive remedy for such a breach and the breaching party will
have no other liability or damages to the other party resulting from the breach,
except that nothing herein will relieve a party from liability for fraud.

        10.12 No Consequential Damages. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, IN NO EVENT WILL SELLER OR BUYER BE LIABLE TO BUYER
INDEMNIFIED PERSONS OR SELLER INDEMNIFIED PERSONS, AS APPLICABLE, FOR ANY
CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE OR SIMILAR DAMAGES, INCLUDING,
WITHOUT LIMITATION, LOSS OF PROFITS, GOODWILL OR CAPITAL, OR DOWNTIME EXPENSES
(OTHER THAN SUCH DAMAGES AWARDED TO A THIRD PARTY UNDER A THIRD PARTY CLAIM).

        10.13 [Intentionally Omitted]

        10.14 Reduction of Damages Attributable to an Actual Tax Benefit.

        Damages incurred by any Buyer Indemnified Person or Seller Indemnified
Person, as applicable, that are indemnifiable under this Section 10 will be
reduced by an amount equal to any reduction in income Taxes actually paid with
respect to a Tax period on account of the application of a deduction or other
Tax Item attributable directly to such Damages, and the creation or increase in
the amount of a net operating loss carryover or a carryover of another Tax Item
shall not be treated as a reduction in the income Taxes actually paid with
respect to such Tax period; provided, that, such reduction in Damages will apply
only if (i) Seller or Buyer, as applicable, promptly upon payment of the
indemnified amount under this Section 10 has notified the other in writing of
such amount and the recipient's potential entitlement to a reduction of income
Taxes on account of such Damages and/or indemnity payment and (ii)(a) the actual
reduction of income Taxes paid occurs with respect to the same Tax period as the
application of a deduction (other than the application of a net operating loss
carryover) or other Tax Item (other than a Tax Item carried over from a prior
Tax period) attributable directly to such Damages or (b) the actual reduction of
income Taxes paid as a result of the application of a net operating loss
carryover or other Tax Item carried over from a prior Tax period attributable
directly to such Damages occurs with respect to a Tax period ending prior to the
fifth anniversary of the Closing. In the event this Section 10.14 results in a
reduction in the amount of Damages, Buyer or Seller, as applicable, will
reimburse the other for the amount of such reduction net of any income Taxes
payable with respect to the receipt of the indemnity payment attributable to
such Damages.

11. GENERAL PROVISIONS.

        11.1 Expenses. Except as otherwise expressly provided in this Agreement
and whether or not the Contemplated Transactions are consummated, Buyer and
Seller will each bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants; provided that Buyer will pay one-half and Seller will
pay one-half of (a) the HSR Act filing fee, (b) all of Buyer's out of pocket
expenses associated with Buyer's compliance with its obligations under
Section 6.4 hereof, (c) all of Seller's out of pocket expenses associated with
Seller's compliance with its obligations under Section 5.14 hereof and
(d) expenses of third parties paid in connection with obtaining all necessary
Consents from such third parties and other authorizations needed to effect the
Restructuring. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by another party.

        11.2 Public Announcements. Neither Seller or its Affiliates nor Buyer or
its Affiliates will, without the express written consent of the other (such
consent not to be unreasonably withheld), make any public announcement or
release similar publicity with respect to this Agreement or the Contemplated
Transactions unless required by Legal Requirements. Seller and its Affiliates
and Buyer and its Affiliates may make any public disclosure required by any
Legal Requirements upon two days written notice to Buyer or Seller,
respectively. Seller and Buyer will consult with each other concerning the means
by which the Transferred Employees and the Acquired Companies' customers and
suppliers and others having dealings with the Acquired Companies will be
informed of the Contemplated Transactions, and Buyer will have the right to be
present for any such communication.

        11.3 Confidentiality. The Confidentiality Agreement, dated December 10,
2002 (the "Confidentiality Agreement"), between Buyer, Hoyts Cinemas Limited and
Hoyts Cinemas America Limited remains in full force and effect and, upon the
terms and subject to the conditions therein, applies to information furnished in
connection with this Agreement or the Contemplated Transactions.

        11.4 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

        Seller or the Company:

Hoyts Cinemas Corporation
One Exeter Plaza
Boston, MA 02116
Attention: Terry Moriarty
Facsimile No.: (617) 646-5931

with a copy to:

HUSH Holdings U.S. Inc.
c/o Consolidated Press Holdings Limited
54-58 Park Street Sydney, NSW 2000 AUSTRALIA
Attention: Guy Jalland
Facsimile No.: 011-61-2-9-261-0528

and:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: Patricia Moran, Esq.
Facsimile No.: (917) 777-3130

Buyer:

Regal Entertainment Group
7132 Regal Lane
Knoxville, TN 37918
Attention: General Counsel
Telephone: (865) 922-1123
Facsimile No.: (865) 922-6085

with a copy to:

Hogan & Hartson L.L.P.
One Tabor Center
Suite 1500
1200 Seventeenth Street
Denver, CO 80202
Attention: Christopher J. Walsh
Facsimile No.: 303-899-7333

        11.5 Further Assurances. From time to time after the Closing Date, the
parties agree (a) to furnish or make available upon request to each other such
further information, (b) to execute and deliver to each other such other
reasonable documents, and (c) to do such other reasonable acts and things, all
as the other party may reasonably request at the expense of the requesting party
for the purpose of carrying out the intent of this Agreement and the documents
referred to in this Agreement; including, without limitation, to transfer back
to Seller or its Affiliates at Seller's cost any rights to Excluded Operations
that are held by any of the Acquired Companies after the Closing.

        11.6 Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

        11.7 Entire Agreement and Modification. This Agreement supersedes all
prior agreements, oral and written, between the parties with respect to its
subject matter, including, without limitation, the Summary of Terms, dated
January 14, 2003, between Buyer and Seller and the exclusivity letter dated
January 14, 2003, between Buyer and Seller, but specifically excluding the
Confidentiality Agreement (which remains in effect in accordance with its
terms), and constitutes (along with the documents referred to in this Agreement)
a complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended
except by a written agreement executed by the party to be charged with the
amendment.

        11.8 Disclosure Schedules.

        (a) In the event of any inconsistency between the statements in the body
of this Agreement and those in the Seller Disclosure Schedule or the Buyer
Disclosure Schedule (other than an exception expressly set forth as such in the
Seller Disclosure Schedule or the Buyer Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.

        (b) The disclosures in the Seller Disclosure Schedule or the Buyer
Disclosure Schedule, and those in any supplement thereto, unless otherwise set
forth or referenced therein, relate only to the representations and warranties
in the Section of the Agreement to which they expressly relate and not to any
other representation or warranty in this Agreement.

        11.9 Assignments, Successors, and No Third-Party Rights. No party may
assign any of its rights or obligations under this Agreement without the prior
consent of the other parties except that Buyer may assign any of its rights and
obligations under this Agreement to any wholly owned Subsidiary of Buyer and
Seller may assign its rights and obligations under this Agreement to any
Affiliate of Seller, provided, that in either case no assignment will limit,
relieve or otherwise affect the assignor's obligations hereunder. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement (and, with respect to
Section 6.2, Mr. James Packer) any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

        11.10 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in Section or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

        11.11 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement.

        11.12 Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

        11.13 Governing Law. This Agreement will be construed, performed and
enforced in accordance with, and governed by, the laws of the State of New York
without regard to any conflicts of laws principles that would mandate the
application of the laws of another jurisdiction.

        11.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

        11.15 Tax Assistance. The parties agree that, after the Closing Date:

        (a) Buyer, on the one hand, and Seller, on the other hand, will each
assist the other (and cause its respective affiliates to assist) the other party
in preparing any Tax Returns which such other party is responsible for preparing
and filing;

        (b) Buyer, on the one hand, and Seller, on the other hand, will make
available to each other upon written request and to any taxing authority as
reasonably requested in writing all relevant books and records relating to Tax
Returns or Taxes of the Acquired Companies. Any such information will be kept
strictly confidential. All such records and information will be retained until
30 days following the expiration of the applicable Tax statute of limitations
(including any extension thereof); provided, however, that in the event a
proceeding has been instituted prior to the expiration of the applicable statute
of limitations for which the information may be requested, the information will
be retained until there is a final determination with respect to such
proceeding; Notwithstanding the foregoing, Seller, on the one hand, and Buyer,
on the other hand, may dispose of any such information 30 days after such party
(the "Information Party") notifies the other party (the "Recipient Party") in
writing of the Information Party's intention to dispose of such information,
provided, that if the Recipient Party notifies the Information Party, within
20 days of the Information Party's notification, of the Recipient Party's desire
to retain such information, the Information Party shall promptly deliver such
information to the Recipient Party; and

        (c) Except as otherwise provided in Section 2.6(a), the party requesting
assistance or cooperation will bear the other party's out-of-pocket expenses in
complying with such request to the extent that those expenses are attributable
to fees and other costs of unaffiliated third-party service providers.

        11.16 Arbitration

        (a) Except as provided in Sections 2.5(d) and Section 10.9(h) herein, in
the event of any claim, dispute or controversy of any nature between the parties
arising out of or in connection with this Agreement, or the negotiation,
execution, delivery, performance, nonperformance, validity, termination or
breach thereof ("Dispute"), the parties will consult and negotiate with each
other in good faith and otherwise use their respective commercially reasonable
efforts to settle such Dispute within a 45-day period after receipt by a party
of written notice of a Dispute. If for any reason, the Dispute is not resolved
or settled within such 45-day period then, upon the demand of Buyer or Seller,
the Dispute will be resolved by binding arbitration in New York, New York in
accordance with the United States Arbitration Act (9 USC § 1 et sec.) and the
Commercial Arbitration Rules of the AAA, as they may be amended from time to
time (the "Rules") except as modified herein. An arbitration award rendered by
the arbitrators will be final and binding on the parties to this Agreement, will
be the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues or accounting presented to the arbitral tribunal and may
be entered and enforced in any court having jurisdiction over the parties or
their property.

        (b) The Dispute will be resolved by a panel of three neutral and
impartial arbitrators to be selected as follows: Buyer and Seller will each
appoint one arbitrator within thirty (30) days of receipt by respondent of a
copy of the demand for arbitration. The two arbitrators so selected will, within
twenty (20) days after notification of the identity of the second arbitrator,
choose a third arbitrator, who will serve as chair of the arbitral tribunal. Any
arbitrator not timely appointed will, on the request of any party, be appointed
by the AAA in accordance with the listing, ranking and striking procedure in the
Rules. Each party will pay the fees and expenses of the arbitrator selected by
it, one-half of the fees and expenses of the third arbitrator and one half of
the administrative costs and fees of the arbitration. All other fees and
expenses of each party incurred in connection with the arbitration will be borne
by the party incurring such costs, unless the arbitral tribunal determines that
such costs should be borne by the other party.

        (c) In the absence of agreement by the parties as to pre-hearing
discovery, the arbitral tribunal will order such discovery as it determines to
be consistent with the needs of the parties taking in to account the expedited
nature of arbitration. The hearing will be held as promptly as possible, and if
practicable, no later than one hundred and fifty (150) days after the
appointment of the third arbitrator. The arbitral tribunal will be required to
follow the law of the State of New York. The arbitral tribunal is not empowered
to award damages in excess of compensatory damages, and each party hereby
irrevocably waives any right to recover punitive, exemplary or similar damages
with respect to any Dispute. The arbitration award will be in writing and will
specify factual and legal basis for the award. T he arbitral tribunal will have
the authority to award any remedy or relief that a court of the State of New
York could order or grant, including specific performance of any obligation
created under the Agreement, issuance of an injunction or money damages.

        (d) By agreeing to arbitration, the parties do not intend to deprive any
court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment, or other order in aid of arbitration proceedings and the enforcement
of any award. Without prejudice to such provisional remedies as may be available
under the jurisdiction of a court, the arbitral tribunal will have full
authority to grant provisional remedies and to direct the parties to request
that any court modify or vacate any temporary or preliminary relief issued by
such court, and to award damages for the failure of any party to respect the
arbitral tribunal's orders to that effect. The parties hereby submit to the
exclusive jurisdiction of the federal and state courts located in New York, New
York (the "New York Courts") for the purpose of an order to compel arbitration,
for preliminary relief in aid of arbitration or for a preliminary injunction to
maintain the status quo or prevent irreparable harm prior to the appointment of
the arbitrators, and to the non-exclusive jurisdiction of the New York Courts
for the enforcement of any award issued hereunder.

        (e) This agreement to arbitrate will be binding on all parties and their
Affiliates, all Buyer Indemnified Persons, all Seller Indemnified Persons and on
their respective successors and assigns.

        11.17 Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement, each non-breaching
party would be irreparably and immediately harmed and could not be made whole by
monetary damages. It is accordingly agreed that the parties hereto (a) will
waive, in any action for specific performance, the defense of adequacy of a
remedy at law and (b) will be entitled, in addition to any other remedy to which
they may be entitled at law or in equity, to compel specific performance of this
Agreement in any action instituted hereunder.

[SIGNATURE PAGE FOLLOWS]



        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.


 
 
REGAL ENTERTAINMENT GROUP
 
 
By:
 
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

Name: Michael L. Campbell
Title: Co-Chief Executive Officer
 
 
HUSH HOLDINGS U.S. INC.
 
 
By:
 
/s/  GRAHAM ALLAN CUBBIN      

--------------------------------------------------------------------------------

Name: Graham Allan Cubbin
Title:
 
 
HOYTS CINEMAS CORPORATION
 
 
By:
 
/s/  TERENCE P. MORIARTY      

--------------------------------------------------------------------------------

Name: Terence P. Moriarty
Title: President






QuickLinks


Exhibit 10.1



STOCK PURCHASE AGREEMENT among REGAL ENTERTAINMENT GROUP, ("Buyer") HUSH
HOLDINGS U.S. INC. ("Seller") and HOYTS CINEMAS CORPORATION ("Company") Dated as
of February 3, 2003
TABLE OF CONTENTS
STOCK PURCHASE AGREEMENT
RECITAL
AGREEMENT
